Exhibit 10.23

 

VITAL IMAGES, INC.

AND

TOSHIBA MEDICAL SYSTEMS CORPORATION

 

MARKETING AND DISTRIBUTION AGREEMENT

 

THIS AGREEMENT is made as of November 21, 2008 by and between Vital
Images, Inc., a Minnesota corporation having its principal place of business at
5850 Opus Parkway, Suite 300, Minnetonka, Minnesota 55343 USA (“Vital Images”)
 and Toshiba Medical Systems Corporation having its place of business at 1385,
Shimoishigami, Otawara-Shi, Tochigi 324-8550, Japan (“Toshiba”).

 


RECITALS

 

A.                                            Vital Images develops and licenses
proprietary medical visualization software products (defined below as the
“Products”) and desires to increase the marketing and distribution of the
Products.

 

B.                                              Toshiba develops and markets
proprietary medical visualization scanners and related hardware and software
products and desires to market the Products in combination with the marketing of
its products.

 

C.                                             Toshiba possesses the necessary
expertise and marketing organization to promote, market, distribute and support
the Products.

 

D.                                            Vital Images desires to appoint
Toshiba and the Dealer Associates, and Toshiba and the Dealer Associates desire
appointment, as a nonexclusive reseller of the Products.

 

NOW, THEREFORE, in consideration of the mutual premises and covenants
hereinafter set forth, the parties agree as follows:

 

ARTICLE 1:  DEFINITIONS

 

For purposes of this Agreement, the following words, terms and phrases shall
have the following meanings unless the context otherwise requires:

 

1.1                                 Confidential Information.  “Confidential
Information” shall mean all information designated by a party as confidential
and which is disclosed by Vital Images to Toshiba or its Dealer Associates, as
hereinafter specified, is disclosed by Toshiba or its Dealer Associates to Vital
Images, or is embodied in the Products, relating to markets, customers,
products, patents, inventions, procedures, methods, designs, strategies, plans,
assets, liabilities, prices, costs, revenues, profits, organization, employees,
agents, resellers or business in general, or, in the case of Vital Images, the
algorithms, programs, user interfaces and organization of the Products (except
as otherwise agreed between the parties in a separate agreement concerning one
or more options incorporated in the Products).

 

1.2                                 First Level Maintenance.  “First Level
Maintenance” shall mean electronic or telephone or on-site response to deal with
any problem or software bug in the Product which is provided by Vital Images,
Toshiba or the Dealer Associates, as hereinafter specified, to Toshiba’s or the
Dealer Associates’ customers in the Territory who have installed the Products
that are under a contractual warranty or software maintenance program with
Toshiba or the Dealer Associates. Such response shall attempt (i) to identify
the nature and extent of the customer’s problem, (ii) if appropriate, to obtain
a copy of magnetic media, hard copy printout or electronic file forwarded over
the internet containing the problem or software bug to be forwarded promptly to
Vital Images electronically or by facsimile, and (iii) to advise

 

1

--------------------------------------------------------------------------------


 

the customer in the application of any recommended solution or workaround to
such problem or bug.  For outside the US, on-site response may be provided by
Vital Images at an additional charge.

 

1.3                                 Government Approval.  “Government Approval”
shall mean any approvals, licenses, registrations or authorizations of any
federal, state or local regulatory agency, department, bureau or other
government entity, foreign or domestic, necessary for use, marketing, sale or
distribution of the Products in a regulatory jurisdiction, including without
limitation the U.S. Food and Drug Administration (“FDA”).

 

1.4                                 Products.  “Products” shall mean only those
software products in object code form as described in Exhibit A and any related
user documentation as released from time to time by Vital Images, including any
later authorized releases or versions of such software or documentation during
the term of this Agreement.

 

1.5                                 Second Level Maintenance.  “Second Level
Maintenance” shall mean electronic or telephone response provided by Vital
Images to Toshiba or the Dealer Associates to deal with any problem or software
bug in the Products that cannot be handled by Toshiba or the Dealer Associate
alone under the First Level Maintenance for such customers in the Territory who
have installed the Products that are under Vital Images’ standard warranty or
under a Toshiba or Dealer Associate current software maintenance contract.

 

1.6                                 Services.  “Services” shall mean the
software support and maintenance services described in Article 6 and Exhibit E
hereof.

 

1.7                                 Service Level Agreements. “Service Level
Agreements” shall mean any agreements to be executed between Vital Images and
Toshiba or a Dealer Associate, which define any applicable terms and conditions
for Services.

 

1.8                                 Territory.  “Territory” shall mean the area
described in Exhibit B.

 

1.9                                 Vitrea®.  “Vitrea® ” shall mean 2-D, 3-D and
4-D medical visualization software marketed by Vital Images under the name
“Vitrea® .”

 

1.10                           Vitrea®  fX . “Vitrea®  fX” shall mean 2-D, 3-D,
and 4-D medical visualization software marketed by both Toshiba and Vital Images
under the name “Vitrea®  fX” for AquilionOne.

 

1.11                           ViTALConnect® .  ViTALConnect®  shall mean 2-D
and 3-D medical visualization software accessible via a web interface marketed
by Vital Images under the name ViTALConnect®.

 

1.12                           ViTAL Enterprise Workstation shall mean 2-D, 3-D,
and 4-D medical visualization software accessible via a web interface or
workstation and is expandable to Vital Images broader Enterprise solution
marketed by Vital Images under the name ViTALEnterprise.

 

1.13                           Installation. With regard to Vitrea fX in Japan,
“First Level Installation” shall mean unloading, assembling and powering up the
applicable computer workstation(s), installing the Products onto such computer
workstation(s) in its factory before shipping the Products to the customer sites
and integrating such computer workstation(s) onto the customer’s computer
network. With regard to the other Products, “First Level Installation” shall
mean unloading, assembling and powering up the applicable computer
workstation(s), installing the Products onto such computer workstation(s) and
integrating such computer workstation(s) onto the customer’s computer network.

 

1.14                           Second Level Installation.  “Second Level
Installation” shall mean working with the customer and non-Toshiba OEM’s to link
non-Toshiba equipment to the computer workstation(s) on which the Products have
been installed.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2:  APPOINTMENT

 

2.1                                 Scope.  Vital Images hereby appoints
Toshiba, and Toshiba hereby accepts such appointment, as Vital Images’
nonexclusive reseller of the Products during the term of this Agreement in the
Territory, in connection with sales of Toshiba’s medical equipments, subject to
all the terms and conditions of this Agreement.  All sublicenses of the Products
are one-time sublicenses, whether or not they are granted on a term or perpetual
basis, and after the initial sublicense of any Product to a customer, Toshiba or
the Dealer Associates may not sublicense any Products that are returned by that
customer, provided that Toshiba may reinstall Products without paying an
additional license fee when such reinstallation is in connection with a customer
trade-in or upgrade of equipment purchased from Toshiba and it is the same
customer for which the software was initially licensed, or, for Vitrea fX in
Japan, a failed hardware replacement.   With regard to Vitrea fX in Japan,
Toshiba may, at its discretion, install it as an accessory for computer
workstation(s) sold in connection with Toshiba CT equipment (hereinafter
collectively called as “Toshiba CT System(s)”) distributed, sold, leased or
otherwise disposed by Toshiba in Japan, but may not distribute, sell, lease or
otherwise dispose of the Products in any other manner.

 

2.2                                 Dealer Associates.  Effective with the
signing of this Agreement, Toshiba hereby appoints and Vital Images consents to
the appointment of, the Toshiba subsidiaries and distributors listed in
Exhibit C as its agents to market and distribute the Products within the
Territory (collectively “Dealer Associates”). Provided, however, Toshiba shall
remain fully liable for the performance of such Dealer Associates and Toshiba
hereby indemnifies and holds Vital Images harmless from all damages, losses,
costs or expenses  (excluding any consequential or incidental damages) arising
in any manner from any act or omission on the part of such Dealer Associates if
such act or omission constitutes a breach of this Agreement.  Toshiba shall
advise Vital Images in writing of any such appointment agreement with any Dealer
Associates.

 

2.3                                 Use of Terms.  The terms “sale”, “purchase”,
“distribution”, “resale”, “reseller” and “Dealer” are used herein for
convenience only and refer to the sale of software licenses for the Products. 
Toshiba hereby acknowledges Vital Images retains all right, title and interest
in and to the copyrights and other intellectual property rights in the Products
(except as otherwise agreed between the parties in a separate agreement
concerning one or more options incorporated in the Products) and that such
Products are to be distributed to Toshiba’s and Dealer Associate’s customers in
compliance with such acknowledgment.

 

ARTICLE 3:  GENERAL OBLIGATIONS OF TOSHIBA

 

3.1                                 Marketing.  Toshiba and the Dealer
Associates shall have the following obligations with respect to the marketing
and distribution of the Products:

 

(a)                                  To use its commercially reasonable best
efforts to further the promotion, marketing and distribution of the Products in
the Territory;

 

(b)                                 To perform the First Level Installation for
customers in the Territory with respect to the Products, and to ensure that only
authorized versions of the Products are installed as supplied by Vital Images
for customers in the Territory.

 

(c)                                  To promptly respond to all inquiries or
complaints from customers; outside of the United States, to provide all
necessary and appropriate First Level Maintenance of the Products; and to
cooperate with Vital Images in the provision of the Second Level Maintenance;

 

(d)                                 To provide Vital Images with appropriate
details of all complaints and bugs found in the Products, whether such
complaints or bugs were discovered by Toshiba, any of its Dealer Associates or
customers thereof;

 

(e)                                  To reasonably investigate possible leads
with respect to potential customers in the Territory who are referred to Toshiba
by Vital Images;

 

3

--------------------------------------------------------------------------------


 

(f)                                  To maintain an adequately trained and
staffed sales and technical support group for the marketing and distribution of
the Products in the Territory, for the First Level Installation in the United
States, and for the First Level Installation and First Level Maintenance outside
the United States;

 

(g)                                 To provide appropriate sales staff for
training by Vital Images in the United States, and both sales and technical
support staff for training by Vital Images outside of the United States, at
mutually-agreeable locations;

 

(h)                                 To provide Vital Images with reports of its
activities and other information regarding the Products in the Territory in such
detail and with such frequency as is reasonably agreed between both parties;

 

(i)                                     To conduct its business in a
professional manner, which will reflect positively upon Vital Images and its
Products;

 

(j)                                     To provide Vital Images with customer
registration information at the time Toshiba issues Vital Images a Purchase
Order, with the exception of sales by Toshiba in Japan and by Toshiba Medical
Systems Europe B.V. “TMSE” who will use best efforts to provide customer
information with the purchase order;

 

(k)                                  To abide by all applicable laws and
regulations in the Territory, including, if applicable, the U.S. Export
Administration Regulations; and

 

(l)                                     To apprise all customers of the terms of
Section 2.3 of this Agreement regarding the ownership of intellectual property
embodied in the Products and obtain from all customers a written license
agreement containing all of the terms and conditions (except those not related
to the protection of Vital Images) contained in Exhibit J to this Agreement, or
other similar terms and conditions that protect Vital Images to the same degree
as the terms and conditions contained in Exhibit J, except as set forth in
Exhibit E.

 

3.2                                 Toshiba Demonstration License.  To enable
Toshiba to better perform its marketing and distribution of the Products and
Toshiba’s medical equipments, and to assist it with its product development and
training activities, Vital Images will grant to Toshiba and/or its Dealer
Associates an unlimited number of royalty free software licenses, for the latest
version of the Products solely for their own customer and trade show
demonstration, promotional and training uses (including a minimum of eight
(8) copies for each Toshiba America and Japan Training Academy), subject to the
Terms and Conditions for the Demonstration License attached hereto as
Exhibit D.  This Demonstration License will be valid for the term of this
Agreement, and will include upgrades and updates to the Products.  Toshiba and
the Dealer Associates will provide all hardware related to the Demonstration
Licenses, and must track the location of all Demonstration Licenses.

 

3.3                                 Promotional Materials.  Vital Images shall
furnish Toshiba with a reasonable quantity of Vital Images data sheets,
brochures and other marketing materials for the Products in the English language
for use by Toshiba and its Dealer Associates.

 

(a)                                  Upon request of Toshiba or its Dealer
Associates, Vital Images shall provide Toshiba and the Dealer Associates with
sufficient quantities of promotional materials and any revision(s) thereof, at
no charge.

 

(b)                                 In lieu of providing such promotional
materials directly, Vital Images, at its discretion, may provide Toshiba with an
electronic media copy of same with a nonexclusive, nontransferable right and
license to use same, without modification of any kind, for the local
reproduction of such materials solely for purposes of Toshiba’s performance
under this Agreement.

 

4

--------------------------------------------------------------------------------


 

(c)                                  If Toshiba or its Dealer Associates
believes that non-English language versions of such promotional materials or
non-English language advertising of the Products are necessary or desirable for
effective marketing of the Products in the Territory, Toshiba shall arrange and
pay for the preparation of such non-English language materials, which shall be
subject to the prior review and written approval of Vital Images. If Toshiba or
its Dealer Associates believe that non-English language versions of user’s
manual of the Products are necessary in the Territory and upon request of
Toshiba or its Dealer Associates and the agreement of Vital Images, acting
reasonably, Vital Images shall provide such translated version to Toshiba or its
Dealer Associates which made such request, at the expense of Toshiba; provided
that if such translated version is necessary for Regulatory compliance in the
Territory, in the reasonable opinion of Vital Images, Vital Images shall provide
it to Toshiba or its Dealer Associates at no charge. In all cases, Vital Images
shall be the sole and exclusive owner of the copyrights in any such materials,
regardless of language.

 

(d)                                 Toshiba and the Dealer Associates will not
remove any marks of Vital Images or attributions to Vital Images from the
promotional materials provided, even if the materials are combined with other
materials not from Vital Images.

 

(e)                                  Toshiba and Vital Images may create joint
promotional material for certain markets.  This material must be approved by
both parties prior to distribution.

 

3.4                                 Reverse Engineering.  Toshiba shall not
reverse engineer, decompile or disassemble the Products and shall not allow any
other person to do so, nor, except as expressly permitted hereunder, copy the
Products.

 

3.5                                 Expenses.  Except as otherwise specified in
this Agreement, Toshiba and its Dealer Associates assume full responsibility for
all its own costs and expenses incurred in carrying out its obligations under
this Agreement, including but not limited to all rents, salaries, commissions,
advertising, demonstrations, travel and accommodations.

 

ARTICLE 4:  GENERAL OBLIGATIONS OF VITAL IMAGES

 

4.1                                 Development and Integration.  Continued
collaboration on product is a shared goal of the parties.  Vital Images will use
reasonable and prompt commercial efforts to integrate new Products as defined in
the Development Agreement  into its Product solution, when and if such Products
are made commercially available.

 

4.2                                 Market Awareness.  Vital Images will use
reasonable commercial efforts to promote awareness of the Products for use in
the radiology and cardiology market through tradeshows and other marketing
venues.  At a minimum, Vital Images will attend the trade shows set forth in
Exhibit G to this Agreement.  Vital Images will exercise its best efforts to
attend other trade shows that are not set forth in Exhibit G, provided that
Toshiba gives Vital Images reasonable advance notice sufficient to allow Vital
Images to send representatives to such shows.  For the shows that are set forth
in Exhibit G, if Vital Images will have a separate booth in any trade show in
which Toshiba also participates, Vital Images will provide such workstations and
qualified personnel for the Toshiba booth in addition to its own. Vital Images
will exercise its reasonable efforts to provide such workstations and qualified
personnel for the Toshiba booth for the trade shows that are not set forth in
Exhibit G, provided that Toshiba gives Vital Images reasonable advance notice
sufficient to allow Vital Images to provide such workstations and qualified
personnel. Furthermore, Vital Images will exercise its best efforts to have its
booth located adjacent to TAMS’ booth where both participate.  Vital Images will
also advise TAMS of any trade shows in which Vital Images participates.  Any
exhibits prepared by Vital Images for Toshiba’s booth at trade shows must show
the Vital Images products working in conjunction with Toshiba’s images from
Toshiba’s CT equipment, but Vital Images is not precluded from presenting

 

5

--------------------------------------------------------------------------------


 

additional exhibits that show its products working in conjunction with images
from other CT manufacturers.

 

4.3                                 Support.  During the term of this Agreement,
Vital Images agrees to maintain an adequate number of trained sales,
applications and service support personnel to perform its duties under this
Agreement.  Included within Vital Images’ support responsibilities are the
following:

 

(a)                                  Vital Images has available global support
for customers who wish to purchase such support in accordance with (i) any
Service Level Agreements between TAMS and Vital Images, and (ii) any Service
Level Agreements or other agreements for support between Toshiba, Toshiba
Medical Systems Europe B.V. (“TMSE”) or the other Dealer Associates and Vital
Images.

 

(b)                                 Vital Images agrees to share statistics and
customer information for own call center support to Toshiba users

 

(c)                                  To promptly  respond to all inquiries or
complaints from Toshiba or its Dealer Associates; outside of the United States,
to provide all appropriate Second Level Maintenance of the Products to Toshiba
or its Dealer Associates.

 

4.4                                 Training. During the term of this Agreement
Vital Images will provide training at its headquarters location, or such other
location mutually agreed between the parties, for Toshiba and Dealer Associate
personnel in the function, application, installation and the First Level
Maintenance of the Products and in the provision of assistance to Vital Images
for Second Level Maintenance, provided, however, Toshiba or the Dealer
Associates shall pay the salaries and all transportation and living expenses for
its staff.  Toshiba and the Dealer Associates in aggregate may place up to four
(4) staff members in any of Vital Images’ regularly-scheduled training classes,
upon at least two weeks’ advance notice to Vital Images, provided space is
available.  With regard to Vitrea fX in Japan, Vital Images grants to Toshiba
the right to produce and copy training materials, either in English or Japanese,
modifying Vital Images’ materials.

 

4.5                                 Customer Training.  In the US market, Vital
Images will provide training in the form of 8 education units per Vitrea and
Vitrea fX license to be used according to the course equivalences outlined in
Exhibit E.  Training shall include an overview of the Vital Images developed
tools and features of the products purchased by the customer.  Training in
non-US markets will be available for an additional charge per session.  Vital
Images is under no obligation to provide applications training to end users
beyond twelve (12) months from the license issuance date of the related software
at the end users site or twelve (12) months from receipt of purchase order for
training sold separately.

 

4.6                                 Hardware Validation. Vital Images shall take
measures prior to the release of any new version Vitrea, Vitrea fX or
ViTALConnect or ViTAL Enterprise software to ensure that compatible hardware are
rigorously tested and validated to determine a market ready recommended hardware
specification that assures optimal performance of the software. Such recommended
hardware specification shall be advised to Toshiba or its Dealer Associate
before or upon release of the new version software.

 

ARTICLE 5:  ORDERS FOR PRODUCTS AND SERVICES

 

5.1                                 Purchase Orders.  Toshiba shall cause its
Dealer Associates, and itself shall use its best efforts to submit purchase
orders for the Products and Services to Vital Images in writing (preferably by
facsimile or other electronic means) at least fifteen (15) days prior to the
requested delivery date, which orders shall include the following information:

 

(a)                                  An identification of the Products and
Services ordered;

 

6

--------------------------------------------------------------------------------


 

(b)                                 Quantity of Products and Services;

 

(c)                                  Requested delivery dates;

 

(d)                                 Shipping instructions and shipping address;
and

 

(e)                                  With the exception of sales by Toshiba in
Japan and by TMSE, who will use best efforts to provide customer information
with the purchase order, the defined Customer Information to process the license
request; which includes, end user name, end user address, Products to be
delivered, maintenance coverage dates and products covered for software
maintenance contracts and

 

(f)                                    If applicable, any relevant export
control information or documentation to enable Toshiba and Vital Images to
comply with applicable U.S. export control laws.

 

With regard to Products for Japan, Toshiba may order Products to Vital Images
and pay for the Products, through the following Toshiba’s agent (“Agent”).

 

Agent:

Toshiba America, Inc. (Boston)

24 New England Executive Park,

Burlington MA, 01803, U.S.A.

Attention: Branch Manager

 

For the purpose of this Agreement, Toshiba hereby appoints Agent as its
authorized agent having an authority to perform any and all of Toshiba’s
obligations and undertakings under this Agreement under its own name and on
behalf of Toshiba, including, without limitation:

 

(a) to submit purchase orders for the Products for Japan;

(b) to receive shipments of the Products for Japan and invoices therefore;

(c) to make payments due to the Vital Images for the Products for Japan
purchased;

(d) to confirm and follow up deliveries of the Products for Japan; and

(e) to return the defective or non-conforming Products for Japan.

 

Notwithstanding anything else contained herein, Toshiba shall remain directly
liable to the Vital Images for all actions taken by Agent. Toshiba may, at its
sole discretion but with at least forty-five (45) days prior written notice to
the Vital Images, withdraw all of the authority of Agent provided above.  Upon
receipt of such notice, the parties shall agree upon alternative procedural
arrangements in order to ensure the orderly and timely supply of the Products to
Toshiba hereunder and payment therefor.

 

5.2                                 Acceptance of Orders – All purchase orders
from Toshiba and the Dealer Associate are subject to acceptance in writing by
Vital Images, which acceptance shall not be unreasonably withheld and shall be
delivered by reply facsimile or by e-mail. Vital Images may withhold its
acceptance only if (a)  the lead time for delivery is less than ten (10) days;
(b) Toshiba or the Dealer Associate who has submitted the purchase order is
delinquent in its payments to Vital Images under this Agreement; or (c) Toshiba
or the Dealer Associate show has submitted the purchase order is in breach of
this Agreement. Failure to respond to each purchase order by Vital Images
within  five (5) business days from receipt of such purchase order shall be
deemed acceptance of such purchase order by Vital Images. Vital Images will
provide to Toshiba monthly reports no later than 15 days from the end of each
month listing all purchase orders and amounts of such purchase orders placed by
each Dealer Associate during the prior month. Such report shall also list all
service contracts and options purchased by each Dealer Associate during such
month.

 

5.3                                 Delivery.  All deliveries of the Products
shall be from Vital Images’ facilities unless otherwise agreed in writing
between the parties.  Vital Images shall bear shipping charges for the shipment
of any Products to its destination specified in the purchase order.  All risk of
damage to or loss or delay of the Products shall pass to Toshiba or the Dealer
Associate upon their delivery to a common carrier.

 

7

--------------------------------------------------------------------------------


 

5.4                                 Modification of Orders.  No accepted
purchase order may be modified or canceled later than thirty (30) days before
the scheduled delivery date, except upon the written agreement of both parties,
provided, however, any price decrease or increase for the Products shall be
implemented upon the effective date of such decrease or increase and therefore,
will apply to any purchase order for which delivery has not yet taken place.
Furthermore, Vital Images will, at no additional cost to Toshiba and the Dealer
Associate, ship its latest authorized version or release of a Product in
response to any accepted purchase order.  Toshiba’s and the Dealer Associate’s
purchase orders or mutually-agreed change orders shall be subject to all
provisions of this Agreement, whether or not the purchase order or change order
so states, and any terms and conditions of such purchase order or change order
which conflict with the terms and conditions of this Agreement shall be deemed
excluded and of no legal effect as between the parties.

 

5.5                                 Purchase Commitment.  Toshiba annual
purchase commitment is set forth on Exhibit F attached hereto and incorporated
herein by this reference.  Vital Images shall ship to Toshiba and/or its Dealer
Associates during the Term of this Agreement such Products as are identified in
and in accordance with the purchase orders submitted by Toshiba and/or its
Dealer Associates.  In the event of a Change of Control of Vital Images, as
defined in Section 18.11 of this Agreement, Toshiba may, in its sole discretion,
be relieved of its minimum purchase Commitment set forth in this Agreement. In
such case, Toshiba will provide Vital Images with thirty (30) days’ prior
written notice of its intent to be relieved of its minimum purchase
Commitments.  Upon relief of the minimum purchase Commitment, the pricing set
forth in this Agreement shall expire and Section 4.1, Section 4.2, this
Section 5.5, and the fourth sentence of Section 7.1 shall no longer be in
effect.

 

5.6           Product Changes. Vital Images may do any of the following upon
sixty (60) days’ prior written notice (or such sooner notice as practicable, if
required for regulatory or legal reasons) to Toshiba:

 

(a)                                  Alter the specifications for any Product or
any new release thereof, provided, however, that Toshiba has the option to
request Vital Images to continue to provide Products without such alteration for
any purchase orders submitted by Toshiba and/or Dealer Associates prior to the
date that Vital Images notifies Toshiba of such alteration, unless such prior
Product has been discontinued for regulatory or other legal reasons;

 

(b)                                 Except as set forth below, discontinue the
production of any Product. However, such discontinuation will not release or
modify Vital Images’ obligations for warranty and service support specified in
this Agreement;

 

(c)                                  Discontinue the development of any new
release of a Product, if such new release has not been announced publicly; or

 

(d)                                 Commence the development and distribution of
new software products having features, which may make any Product wholly or
partially obsolete, provided Toshiba is granted  the right to continue to
purchase the obsolete Products for a period of at least one year from the date
that the new software products are commercially introduced by Vital Images,
unless such prior Product has been discontinued for regulatory or other legal
reasons or this Agreement terminates before the expiration of such one-year
period.

 

Notwithstanding the foregoing, at all times throughout the term of this
Agreement, Vital Images must have available for Toshiba Vitrea or Vitrea fX or a
successor software of Vitrea or Vitrea fX® that will have specifications that
are at least equal to or better than those for the version of Vitrea or Vitrea
fX® software existing as of the date of this Agreement, and give at least six
(6) months’ prior written notice (or such sooner notice as practicable, if
required for regulatory or legal reasons) to Toshiba before discontinuing the
production of Vitrea or Vitrea fX®. The following associated options shall also
be subject to this provision: 3D Angiography, CT Perfusion, CT Colonography,
Endovascular Planning (when and if available), CT Cardiac, Cardiac Functional
Analysis, SUREPlaque, VScore, Peripheral Vessel Probe, Nodule Probe, Dynamic
Volume 4D Brain Perfusion, * * * and * * *.” Toshiba’s minimum purchase
commitments will end in the event Vital Images discontinues the production of

 

* * * Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

8

--------------------------------------------------------------------------------


 

Vitrea or Vitrea fX® and does not provide Toshiba with a successor product
acceptable to Toshiba.  Such discontinuation will not release or modify Vital
Images’ obligations for warranty and service support specified in this
Agreement.

 

5.7                               Installation of Products.  Unless otherwise
agreed in writing by Vital Images, for outside the U.S., all deliveries of the
Products shall be directly to Toshiba or the Dealer Associates, unless the
parties agree that Vital Images shall ship the Products directly to the
customers, and Toshiba and the Dealer Associates shall then have the sole
responsibility for the First Level Installation of such Products into a
customer’s computer system in the Territory in accordance with the standards and
specifications established by Vital Images from time to time and provided to
Toshiba and the Dealer Associates hereunder. If the Products need to be
integrated with non-Toshiba equipment, Vital Images will perform the Second
Level Installation, upon request from Toshiba, or the Dealer Associates or the
customers, to ensure proper integration. For the U.S., installation, the
respective responsibilities shall be as set forth in Exhibit K.

 

5.8                               Distribution Report.  Name, address, telephone
and facsimile numbers of customers who purchased the Product and Service
contracts in each calendar quarter shall be provided by Toshiba and TMSE to
Vital Images within thirty (30) days after the end of such quarter.

 

ARTICLE 6:  SOFTWARE MAINTENANCE SERVICES

 

6.1                                 Software Maintenance Agreements.  For each
customer purchasing a license for the Products in the Territory, Toshiba and/or
the Dealer Associates shall use its reasonable best efforts to persuade such
customer to purchase annual or long-term software maintenance services under a
software maintenance program. Such software maintenance services shall include
updates and upgrades  to the Vitrea®, Vitrea fX and other applicable Products
that have been purchased by the customer, free of charge to the customer, for so
long as Toshiba and/or Dealer Associate is current in its payment of fees for
software maintenance services.  Included in software maintenance services is the
provision of updates, which are new versions of the products that include
enhancements and upgrades and are released to Vital Images’ general installed
base, and corrections, which are fixes to errors in the Products that are
reported by Vital Images customers and are released to Vital Images’ general
installed base. It is agreed between the parties that newly released options to
Vitrea® or Vitrea fX except for those listed in Exhibit E and purchased by the
customer, shall be excluded from such updates and upgrades, unless explicitly
agreed between the parties.  Provided, however, even after the Warranty Period
(hereinafter defined in Section 9.1(a)), upon written request from Toshiba or
its Dealer Associates for any particular end-user, for up to six (6) months
after the expiration date of the Warranty Period, Vital Images shall, without
charge, upgrade or update such end-user’s Product to its latest version
available within the end-user’s Warranty Period, with downward compatibility. 
Further, regardless of whether a customer is under a warranty or software
maintenance program, in the event Vital Images issues a correction related to a
patient safety issue resulting in a product recall or similar governmental
action, Vital Images shall provide such correction to the customers affected at
no charge with prior written notice to Toshiba.

 

6.2                               First Level Maintenance Service.   Toshiba
and/or the Dealer Associates shall provide the First Level Maintenance to
customers outside the United States.  Vital Images shall provide First Level
Maintenance to customers within the United States, unless defined otherwise in a
Service Level Agreement.

 

6.3                               Second Level Maintenance Service.   Vital
Images shall provide the Second Level Maintenance to Toshiba and the Dealer
Associates.   In accordance with their technical ability, and based upon their
prior experience and training by Vital Images, except for the United States,
Toshiba and/or the Dealer Associates shall use their reasonable best efforts to
assist Vital Images in providing the Second Level Maintenance for the benefit of
customers in the Territory.  Toshiba shall pay Vital Images to provide Second
Level Maintenance at the amounts set forth in Exhibit E.

 

6.4                                 Customer Contact.  Except as set forth in
Section 6.3 outside the U.S., and Sections 6.2 and 6.3 within the U.S., Toshiba
and/or the Dealers Associates shall have the primary responsibility for direct
contact with customers in the Territory in regard to the function, application,
installation or maintenance of the

 

9

--------------------------------------------------------------------------------


 

Products under the First Level Maintenance and the Second Level Maintenance,
provided that Vital Images may contact directly any customer not enrolled in
support to enter into a support and maintenance  agreement.

 

ARTICLE 7:  PRICES AND PAYMENTS

 

7.1                                Prices.  Toshiba and the Dealer Associates
shall pay Vital Images in accordance with the prices for the Products and the
Services as specified in the Product Price List, Exhibit E hereto. All Product
Price List prices are for shipment from Vital Images’ facilities to its
destination.  Any special packing or handling shall be at the sole expense of
Toshiba.

 

In recognition of the purchase commitments made by Toshiba and its Dealer
Associates pursuant to Section 5.5 of this Agreement, Vital Images hereby
covenants and agrees that the transfer price charged to Toshiba and its Dealer
Associates for the standalone Products and Product for Japan shall at all times
be lowest transfer price charged by Vital Images to anyone, except for
governmental customers, research sites, training sites, show sites, luminaries,
collaborators, and resolution of customer satisfaction issues.  If Vital Images
provides a lower transfer price to an entity not set forth above, the parties
shall meet to discuss whether to adjust the pricing set forth herein.

Toshiba is free to resell the Products and maintenance support services at any
price at which Toshiba deems appropriate. Vital Images will not coerce or
otherwise dictate such resale price.

 

7.2                                Payment Terms.  For each order of the
Products or Services Toshiba and/or its Dealer Associates, who ordered such
Products or Services, shall pay for Product in accordance with the Product Price
List in U.S. Dollars within forty-five (45) days of the date of shipment or
forty-five (45) days from the invoice date whichever is later. Notwithstanding
the foregoing, if a Service Level Agreement is agreed for Services in the US
market, payment terms may be set forth in the Service Level Agreement. With
regard to Products sold in Japan, Toshiba shall seek an exemption from
withholding tax obligations to the extent available under applicable tax
treaties between U.S.A. and Japan, and Vital Images shall reasonably cooperate
with Toshiba in completing and executing any documents necessary for obtaining
such exemption, including, without limitation, providing Toshiba with the U.S.
residency certificates, completing and executing relevant documents to be
submitted to applicable taxation authorities.

 

7.3                                 Overdue Payments.  If and for so long as any
payment from Toshiba to Vital Images under this Agreement shall be overdue:

 

(a)                                  Interest at twelve percent (12%) per annum
or the highest rate permitted under applicable law, whichever is lower, shall
become due on all balances outstanding that are past due by more than 30 days
from the date that Vital Images provides written notice to Toshiba or Dealer
Associate, as the case may be, of such past due amount, provided, however, that
if payment is not made by the expiration of such 30-day period, the
above-mentioned interest will be paid beginning the original due date of the
payment; and

 

(b)                                 Vital Images reserves the right to withhold
or suspend shipment of the Products to Toshiba and/or the Dealer Associate if
there is an unsettled outstanding balance owed by Toshiba or the Dealer
Associate to Vital Images, provided, however, that Vital Images shall first
provide Toshiba or the Dealer Associate, as the case may be, with 30-days prior
written notice and opportunity to cure before withholding or suspending shipment
under this paragraph. Any such withholding or suspension will be effected only
against the Dealer Associate that has an unsettled outstanding balance, and not
other Dealer Associates or Toshiba.

 

ARTICLE 8:  APPROVALS; ADVERSE REACTIONS; PRODUCT RECALLS

 

8.1                                Government Approval.  Vital Images shall make
diligent efforts to prepare and file all applications required to obtain all
necessary Government Approval for each country in the Territory specified in
Exhibit B hereto, the Principal Countries, where such Government Approval has
not already been

 

10

--------------------------------------------------------------------------------


 

obtained.  For all other countries in the Territory, if any, Vital Images shall
diligently prepare and file all applications required to obtain all necessary
Government Approval for each such country as Vital Images, in its sole
discretion, deems necessary.  Vital Images shall keep Toshiba apprised of its
progress with respect to any such applications.  Toshiba shall furnish Vital
Images with such assistance and cooperation as may be reasonably requested in
connection with the securing of such Government Approval.  Notwithstanding the
above, with regard to the Products for Japan, it is understood between the
parties that Toshiba will (i) be a legal manufacturer solely for the purpose of
Government Approval of the Toshiba CT System incorporating the Products as
option (provided that Toshiba’s status or appearance as such legal manufacturer
and this Article 8.1 shall not affect the provisions in Article 3.4 nor Vital
Images’s status as the developer of the Products and owner of all rights
therein), and (ii) be required to file all applications required to obtain all
necessary registration and/or Government Approval, including, without
limitation, approval under the Pharmaceutical Affairs Laws of Japan as may be
amended from time to time, for the Toshiba CT System to be sold by Toshiba in
Japan.  Vital Images shall furnish Toshiba with such assistance and cooperation
as may be reasonably requested in connection with the securing of such
Government Approval.

 

8.2                                 Compliance. Vital Images  shall  comply with
all applicable regulatory requirements.  However, Toshiba shall provide all
information within its possession  to Vital Images necessary for Vital Images to
comply with its medical device reporting requirements to the FDA or any other
comparable regulatory body elsewhere in the world.  Toshiba shall maintain
records of distribution in case of recalls and handling of feedback to meet
regulatory requirements.  Vital Images shall comply with all health registration
laws, regulations and orders of any government entity within the Territory and
with all other governmental requirements relating to the promotion, marketing
and sale of the Products in each country in the Territory.  Toshiba shall submit
all advertising claims to Vital Images for written approval prior to their first
use by any party, such consent not to be unreasonably withheld. Toshiba will
comply with all applicable regulatory requirements applicable to Toshiba’s
marketing and sale of the Products.

 

8.3                                 Adverse Event Reporting.  Toshiba shall
advise Vital Images, by telephone or facsimile, or other electronic
communication means within twenty-four (24) hours or in case the event occurred
a day before or on a national holiday or weekend, then the next working business
day after it becomes aware of any adverse event (which is defined as personal
injury or death) from the use of any Product or malfunction of any Product. 
Unless otherwise required by applicable local laws, Toshiba shall advise Vital
Images of any such adverse event prior to any report or filing being made by
Toshiba with the FDA or any other comparable regulatory body elsewhere in the
world. Vital Images shall appoint an Authorised Representative according to the
European Union Medical Devices Directive MDD 93/42/EEC as set forth in
Exhibit I.

 

8.4                                 Corrective Action.

 

(a)          Notice of Corrective Action.  If Vital Images believes that a
corrective action with respect to the Products is desirable or required by law,
or if any governmental agency having jurisdiction (including, without
limitation, the FDA) shall request or order any corrective action with respect
to the Products, including any recall, customer notice, restriction, change,
corrective action or market action or any Product change, Vital Images shall
promptly notify Toshiba and the Dealer Associates.  Any and all corrective
actions shall be conducted at the expense of Vital Images, except costs
associated with notifying customers of such corrective action.  Toshiba and/or
the Dealer Associates shall maintain complete and accurate records, for such
periods as may be required by applicable law, of all Products they sold.  The
parties shall cooperate fully with each other in effecting any corrective action
with respect to the Products pursuant to this Article 8.4, including
communication with any customers and Toshiba shall cause its Dealer Associates,
and itself shall comply with all reasonable directions of Vital Images’
regarding such corrective action.  This Article 8.4 shall not limit the
obligations of either party under law regarding any corrective action with
respect to the Products required by law or properly mandated by governmental
authority.  With regard to the Products for Japan,  if a corrective action with
respect to the Products incorporated in the Toshiba CT Systems is required by
law, or if any governmental agency having jurisdiction (including, without
limitation, Ministry of Health,

 

11

--------------------------------------------------------------------------------


 

Labour and Welfare) shall request or order any corrective action with respect to
the Products incorporated in the Toshiba CT Systems, including any recall,
customer notice, restriction, change, corrective action or market action or any
Product change, TOSHIBA shall promptly notify Vital Images.  Any and all
corrective actions shall be conducted at the expense of Vital Images, except
costs associated with notifying customers of such corrective action.  Toshiba
shall maintain complete and accurate records, for such periods as may be
required by applicable law, of all Toshiba CT Systems they sold.  The parties
shall cooperate fully with each other in effecting any corrective action with
respect to the Products pursuant to this Article 8.4, including communication
with any customers and Vital Images shall comply with all reasonable directions
of TOSHIBA’ regarding such corrective action.  This Article 8.4 shall not limit
the obligations of either party under law regarding any corrective action with
respect to the Products required by law or properly mandated by governmental
authority.

 

(b)         Refund.  If any Products are required to be returned to Vital Images
pursuant to this Article 8.4 and no replacement is provided therefore by Vital
Images, Vital Images shall refund to Toshiba’s or the Dealer Associate’s
customers any unearned license fees paid to Toshiba or the Dealers Associates
(the amount of the license fee each such customer paid for the products, less a
reasonable value for use determined by prorating the license fee paid on a
thirty-six (36) month straight-line amortization method). Vital Images shall
indemnify Toshiba or the Dealer Associate from any actions made by Toshiba’s or
the Dealer Associate’s customers claiming reimbursement of license fees, whether
or not in excess of the amount specified in this paragraph.

 

ARTICLE 9:  WARRANTIES AND REPRESENTATIONS; INDEMNIFICATION

 

9.1                                 Product Warranties to Customers.  Vital
Images hereby authorizes Toshiba and the Dealer Associates to pass through to
its customers Vital Images’ standard software warranties as set forth below.

 

(a)                                  Limited Warranty.

 

(i) Vital  Images warrants to Toshiba and the Dealer Associates for * * * months
from the license issuance date, or * * *months from the Delivery date, except
for Toshiba in Japan where Vital Images warrants for * * *months from the
license issuance date or * * *months from the Delivery date, whichever expires
first (the “Warranty Period”), that the Products, when properly installed and
operated, will perform the functions described in the functional specifications
for the Products, as contained in the applicable written documentation for the
Products, and that such Product shall be upgraded or updated to its latest
version with the assurance of downward compatibility. Vital Images shall have no
obligation under this provision if (a) the Products have not been properly
installed, used or maintained (except for any maintenance performed by Vital
Images), in accordance with Vital Images’ then-applicable operating manuals; or
(b) the Products have been modified in any manner by anyone other than Vital
Images, or are used or combined with other computer software programs (other
than standard operating software) not approved by Vital Images, hardware not
validated by Vital Images and without the prior written consent of Vital Images;
or (c) the Products have been distributed to a customer with any warranties or
representations, oral or written, made by Toshiba or any third party beyond
those expressly set forth herein., however Vital Images will nevertheless be
responsible for performing its warranty obligations to the extent set forth in
this paragraph, but not for the additional warranties made by Toshiba or any
third party.

 

(ii) Toshiba may offer its customers an extended software Warranty at the time
of issuing Vital Images a Purchase Order, subject to the pricing set forth in
Exhibit E and the terms set forth in Article 9.1(a)(i), and subject to Toshiba’s
paying Vital Images with the software order.

 

* * * Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

12

--------------------------------------------------------------------------------


 

(iii)   The warranty for sale of any Product in Germany will be * * * months
from installation, subject to Toshiba’s paying Vital Images an amount equal to *
* * of the maintenance fees that would have been paid for the * * *months of the
warranty period in Germany, had the warranty not been extended pursuant to this
Article 9.1(a)(ii).

 

(iv) Toshiba may include annual or long-term software maintenance services for
the Products as part of Toshiba’s service contract proposals to its customers.
However, if the Toshiba customers do not wish to sign up to such extended
software maintenance or software maintenance services, Toshiba is not precluded
from offering its medical equipments or service contract without such software
maintenance.

 

(b)                                 Exclusive Remedy.  Vital Images’ entire
liability for any warranty claim made by Toshiba or the Dealer Associates under
Section 9.1(a) above during the Warranty Period, and Toshiba’s and its Dealer
Associates’ exclusive remedy for any such claim, shall be for Vital Images, at
its option, to either (i) replace any defective media which prevents the
Products from satisfying the limited warranty described in Section 9.1(a); or
(ii) attempt to correct any material and reproducible errors reported by Toshiba
or the Dealer Associate. Toshiba will have the right to return the affected
licenses and receive a refund of the license fees paid by the customers of
Toshiba and the Dealer Associates for the affected Products if Vital Images,
after exercising all reasonable commercial efforts, is unable to correct the
errors within 30 days (unless otherwise agreed by the parties) from the date it
receives notice of such error. Such refund will be provided no later than 60
days from the date of Toshiba’s written request for refund.  Vital Images does
not warrant that the operation of the Products will be uninterrupted or
error-free, that all errors in the Products will be corrected, that the Products
will satisfy customer’s requirements or that the Products will operate in the
combinations which such customer may select for use.

 

(c)                              Warranty Extension.  Replacement or correction
of all or any part of the Products does not extend the Warranty Period. 
However, if Vital Images is unable to correct an error by the deadline by which
it projected such correction, the warranty will be extended for the number of
days for which the error remains uncorrected beyond such deadline
Notwithstanding the foregoing, and notwithstanding Section 9.1(a) above, in the
event that the Products have been installed on a hardware platform which has
been recommended in writing by Vital Images, and do not perform because the
Products are not compatible with such hardware, the Warranty Period shall not
commence until the date on which all issues defined in the customer’s warranty
claim regarding the hardware have been resolved. Vital Images and its third
party licensors expressly disclaim any commitment to provide maintenance or
support of the Products beyond the Warranty Period, in the absence of entering
into a separate software maintenance arrangement with Vital Images and except to
the extent stated in Section 6.1 for the 6 month post warranty grace period.
Furthermore, the Products are derived from and include software from third party
licensors, who make no warranty, express or implied, regarding the Products, who
disclaim any and all liability for the Products and who will not undertake to
provide any information or support regarding the Products.

 

(d)                                 Maintenance Obligations.  As part of its
First Level Maintenance obligations outside the U.S., Toshiba shall and it shall
cause its Dealer Associates to promptly inform Vital Images of any claims made
by their customers in the Territory under such software warranties.  All such
warranty claims shall state the nature and details of the claim, the date the
cause of the claim was first observed and the serial number of the Products
concerned, if any.  Further, all such warranty claims must be received by Vital
Images before the expiration of the Warranty Period for such customer, or will
be handled as part of Maintenance and Support for customers who remain current
in their fees for Maintenance and Support.

 

* * * Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

13

--------------------------------------------------------------------------------


 

9.2                                 Warranty to Toshiba.  Vital Images hereby
represents and warrants to Toshiba:

 

(a)                                  Vital Images owns or has the lawful right
from others to grant the rights to market and distribute the Products as set
forth in this Agreement;

 

(b)                                 Vital Images has entered into an agreement
with PointDx, Inc. and has procured any necessary license from PointDx, Inc. to
fulfill its obligations under this Agreement. Vital Images has no knowledge of
any claim of infringement by the Products of any third party intellectual
property rights, such as patents, copyrights, trade secrets or trademarks; and

 

(c)                                  Vital Images has taken all appropriate
corporate action to authorize execution and performance of this Agreement.

 

9.3                                Limited Warranty.  THE WARRANTIES SET FORTH
IN ARTICLES 9.1 AND  9.2 ABOVE ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, WHICH ARE HEREBY DISCLAIMED AND EXCLUDED BY VITAL IMAGES, INCLUDING
WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.

 

9.4                                Indemnification of Toshiba.  Vital Images
hereby agrees to indemnify, defend and hold Toshiba and/or Dealer Associates
harmless from any third party suit, claim or other legal action (“Legal Action”)
(i) that alleges any bodily injuries or death and damages to tangible property
caused solely by use of the Products, but only to the extent caused or
contributed to by Vital Images, and/or (ii) that alleges the Products, or any of
them, infringe any patent, copyright, or trade secret, including any reasonable
costs or legal fees thereby incurred by Toshiba and/or the Dealer Associates. 
Vital Images shall be given written notice of any Legal Action within thirty
(30) days of Toshiba’s and/or Dealer Associates first knowledge thereof,
provided, that, the failure of Toshiba and/or Dealer Associates to notify Vital
Images of any such matter within the thirty (30) day period shall not release
Vital Images, in whole or in part, from its obligations under this Section 9.4,
except to the extent Toshiba’s and/or Dealer Associates’ failure to so notify
Vital Images materially prejudices Vital Images’ ability to defend against such
Legal Action.  Vital Images shall have sole and exclusive control of the defense
of any Legal Action, including the choice and direction of any legal counsel. 
Toshiba and/or Dealer Associates may not settle or compromise any Legal Action
without the written consent of Vital Images.  Toshiba and/or Dealer Associates
shall provide all reasonably requested assistance to Vital Images, at Vital
Images’ expense.  If a Product is found to infringe any such third party
intellectual property right in such a Legal Action, at Vital Images’ sole
discretion and expense, Vital Images may (i) obtain a license from such third
party for the benefit of Toshiba and/or Dealer Associates and their customers;
or (ii) replace or modify the Product so that it is no longer infringing; or
(iii) if neither of the foregoing is commercially feasible, terminate this
Agreement and refund to Toshiba and/or the Dealer Associates all amounts
previously paid by Toshiba and/or the Dealer Associates for the Software and the
Products.

 

9.5                                Indemnification of Vital Images.  Toshiba
hereby agrees to indemnify, defend and hold Vital Images harmless from any and
all claims, demands, losses and liabilities, including any reasonable costs or
legal fees thereby incurred by Vital Images, resulting from Toshiba’s acts or
omissions, including, without limitation, misrepresentations regarding the
Products, any violation of applicable laws or regulations relating to the
marketing and distribution of the Products, any breach of any covenant or term
in this Agreement, any failure by Toshiba to provide the required support or
training to end users or to properly install the Products to the extent
specified in this Agreement; and any misappropriation by a Toshiba or the Dealer
Associate customer of any Vital Images intellectual property.

 

Vital Images hereby agrees to indemnify, defend and hold Toshiba and/or Dealer
Associates harmless from any and all claims, demands, losses and liabilities,
including any reasonable costs or legal fees thereby incurred by Toshiba and/or
Dealer Associates, resulting from Vital Images’ acts or omissions, including,
without limitation, misrepresentations regarding the Products, any violation of
applicable laws or regulations relating to the marketing and distribution of the
Products, or any failure by Vital Images to provide the required support or
training to end users or to properly install the Products to the extent
specified in this Agreement.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 10:  LIMITATION OF REMEDIES

 

10.1                          Delay.   The delivery date for each order placed
by Toshiba or the Dealer Associate will be indicated on Toshiba or the Dealer
Associate’s purchase order.  Once Vital Images accepts such purchase order, if
Vital Images fails to deliver the Products within twenty (20) days of the
deadline(s) indicated in such purchase orders, Toshiba or the Dealer Associate
shall have the right to cancel such order and  purchase equivalent products from
an alternative source.  Vital Images shall pay Toshiba or the Dealer Associate
for the difference between the price of the alternative product and the price
for the Products under the cancelled purchase order(s), not later than twenty
(20) days following receipt of Toshiba or the Dealer Associate’s invoice.

 

10.2                          Sole Remedies.   THE SOLE AND EXCLUSIVE REMEDIES
FOR BREACH OF ANY AND ALL WARRANTIES AND THE SOLE REMEDIES FOR VITAL IMAGES’
LIABILITY OF ANY KIND (INCLUDING LIABILITY FOR NEGLIGENCE OR PRODUCTS LIABILITY)
WITH RESPECT TO THE PRODUCTS AND THEIR USE, THE SERVICES COVERED BY THIS
AGREEMENT, AND ALL OTHER PERFORMANCE BY VITAL IMAGES UNDER THIS AGREEMENT SHALL
BE LIMITED TO THE REMEDIES PROVIDED IN THIS AGREEMENT.

 

10.3                          Consequential Damages.  VITAL IMAGES AND TOSHIBA
OR THE DEALER ASSOCIATE SHALL HAVE NO LIABILITY OF ANY KIND FOR ANY SPECIAL,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL LOSS OR DAMAGE, EVEN IF VITAL IMAGES OR
TOSHIBA OR THE DEALER ASSOCIATE SHALL HAVE BEEN ADVISED OF THE POSSIBILITY OF
SUCH POTENTIAL LOSS OR DAMAGE BY TOSHIBA OR THE DEALER ASSOCIATE OR VITAL
IMAGES.  IN NO EVENT SHALL  VITAL IMAGES BE LIABLE FOR ANY DAMAGES IN EXCESS OF
THE AGGREGATE AMOUNTS ACTUALLY PAID BY TOSHIBA OR DEALER ASSOCIATE TO VITAL
IMAGES UNDER THIS AGREEMENT, EXCEPT FOR ACTIONS FOR BODILY INJURY OR DEATH
BROUGHT BY THIRD PARTIES, TANGIBLE PROPERTY DAMAGE, INTELLECTUAL PROPERTY
INFRINGEMENT, ACTIONS ARISING UNDER FDA OR APPLICABLE LOCAL REGULATIONS IN THE
TERRITORY, OR AS OTHERWISE PROVIDED UNDER THIS AGREEMENT OR BY LAW.

 

ARTICLE 11:  CONFIDENTIALITY

 

11.1                          Confidential Information; Term.  All Confidential
Information shall be deemed confidential and proprietary to the party disclosing
such information hereunder.  Each party may use the Confidential Information of
the other party during the term of this Agreement only as permitted or required
for the receiving party’s performance hereunder.  The receiving party shall not
disclose or provide any Confidential Information to any third party and shall
take reasonable measures to prevent any unauthorized disclosure by its
employees, agents, contractors or consultants during the term hereof including
appropriate individual nondisclosure agreements.  The foregoing duty shall apply
to any Confidential Information for a period of five (5) years from the date of
its disclosure. All confidential information must be clearly and conspicuously
marked by the disclosing party as proprietary information.  Any proprietary
information that is disclosed orally must be identified as  confidential at the
time of disclosure and must be confirmed in writing no later than thirty (30)
days following disclosure.

 

11.2                          Exclusions.  The following shall not be considered
Confidential Information for purposes of this Article 11:

 

(a)                                  Information which is or becomes in the
public domain through no fault or act of the receiving party;

 

(b)                                 Information which was independently
developed by the receiving party without the use of or reliance on the
disclosing party’s Confidential Information;

 

15

--------------------------------------------------------------------------------


 

(c)                                  Information which was provided to the
receiving party by a third party under no duty of confidentiality to the
disclosing party; or

 

(d)                                 Information which is required to be
disclosed by law, provided, however, prompt prior notice thereof shall be given
to the party whose Confidential Information is involved.

 

ARTICLE 12:  TRADEMARKS

 

12.1                          Use of Trademarks.  Vital Images hereby grants to
Toshiba and the Dealer Associates, and Toshiba and the Dealer Associates hereby
accepts from Vital Images, a nonexclusive, nontransferable and royalty-free
license to use the Vital Images trademarks specified in the List of Trademarks,
Exhibit H hereto, as such list may be modified from time to time, solely in
connection with the distribution, promotion, advertising and maintenance of the
Products.  Toshiba shall cause its Dealer Associates, and itself shall not use
any other marks or trade names in connection with the marketing and distribution
of the Products.  All such Vital Images trademarks shall be used by Toshiba
and/or the Dealer Associates in accordance with Vital Images’ standards,
specifications and instructions, but in no event beyond the term of this
Agreement.    Toshiba and the Dealer Associates are not granted any right, title
or interest in such trademarks other than the foregoing limited license, and
Toshiba shall cause its Dealer Associates, and itself shall not use any Vital
Image trademarks as part of Toshiba’s or the Dealer Associate’s corporate or
trade name or permit any third party to do so.

 

12.2                          Registration.  Vital Images shall use its best
efforts to register the Vital Images trademarks specified in the List of
Trademarks, Exhibit H hereto, as such list may be modified during the term of
this Agreement, within the Territory when and if Vital Images determines, in its
sole discretion, that registration is necessary or useful to the successful
distribution of the Products.  Vital Images shall be the sole party to initiate
any such registration and shall bear all the expenses thereof.

 

12.3                          Markings.  Toshibas shall cause its Dealer
Associates, and itself shall not remove or alter any Vital Images trade names,
trademarks, copyright notices, serial numbers, labels, tags or other identifying
marks, symbols or legends affixed to any Products, or images generated by such
Products, documentation, containers or packages.  All promotional materials
prepared by Toshiba relating to the Products, regardless of manner or media of
display, shall conspicuously bear attribution to Vital Images.

 

12.4                          Infringement.  Toshiba shall cause its Dealer
Associates, and itself shall promptly notify Vital Images in writing of any
unauthorized use of Vital Images’ trademarks or similar marks which may
constitute an infringement or passing off of Vital Images’ trademarks, to the
extent known to Toshiba or its Dealer Associates.  Vital Images reserves the
right in its sole discretion to institute any proceedings against such third
party infringers, and Toshiba shall refrain from doing so.  Toshiba shall
cooperate fully with Vital Images in any legal action taken by Vital Images
against such third parties, provided that Vital Images shall pay all expenses of
such action.  All damages, which may be awarded or agreed upon in settlement of
any legal action, shall accrue to Vital Images.

 

12.5                          Termination of Use.  Toshiba shall not adopt, use
or register any words, phrases or symbols which are identical to or confusingly
similar to any of Vital Images’ trademarks.  Upon termination of this Agreement,
Toshiba shall immediately cease any use of the Vital Images trademarks in any
manner.  In addition, Toshiba hereby empowers Vital Images and shall assist
Vital Images, if requested, to cancel, revoke or withdraw any governmental
registration or authorization permitting Toshiba to use Vital Images trademarks
in the Territory.

 

12.6                          Toshiba Trademarks. Vital Images will not, under
any circumstances, use any of Toshiba’s or Dealer Associates’ trademarks,
without Toshiba’s prior written consent.  Vital Images shall not adopt, use or
register any words, phrases or symbols which are identical to or confusingly
similar to any of Toshiba’s or Dealer Associates’  trademarks without Toshiba’s
or the applicable Dealer Associate’s prior written consent.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 13:  TAXES AND DUTIES

 

13.1                          Taxes in the Territory.  Toshiba and/or its Dealer
Associates shall be responsible for and shall pay all taxes (except Vital
Images’ income taxes), duties, import deposits, assessments and other
governmental charges, however designated, which are now or hereafter imposed by
any governmental authority or agency that are based on (a) the payment of any
amount by Toshiba or the Dealer Associates to Vital Images pursuant to this
Agreement for the Products or the use thereof, or (b) the import of the Products
into the Territory if such transaction is international in nature.

 

13.2                          Net Payments.  All payments to be made by Toshiba
and its Dealer Associates to Vital Images pursuant to this Agreement represent
net amounts Vital Images is entitled to receive and shall not be subject to any
deductions for any reason whatsoever except as allowed in this Agreement or by
law.  In the event any of said charges become subject to withholding taxes,
duties, import deposits, assessments or other governmental charges, however
designated, except Vital Images’ income taxes, said payments from Toshiba or its
Dealer Associates shall be increased to such an extent as to allow Vital Images
to receive the net amounts due under this Agreement.

 

ARTICLE 14:  IMPORT AND EXPORT OF PRODUCTS

 

14.1                          Import Documentation.  If applicable, Toshiba
shall be responsible for obtaining all licenses and permits required to import
the Products into the Territory in accordance with applicable laws or
regulations in the Territory.

 

14.2                          Export Regulations.  If applicable, Toshiba shall
supply Vital Images on a timely basis with all necessary information and
documentation reasonably requested by Vital Images for export of the Products in
accordance with U.S. export control laws or regulations. Promptly after
execution of this Agreement, Vital Images will notify Toshiba and its Dealer
Associates of the U.S. export status of the Products, and will make its best
efforts to continue to update Toshiba and its Dealer Associates of any changes
in the export status of the Products based on any changes in the U.S. export
regulations.  Vital Images shall be responsible for compliance with all
applicable U.S. Export Administration Regulations for all Products shipped by it
to Toshiba or the Dealer Associates. If applicable, Toshiba hereby assures Vital
Images that:

 

(a)                                  Toshiba shall cause its Dealer Associates,
and itself shall not re-export, directly or indirectly, the Products or the
direct product of the Products to any destination forbidden under the
then-applicable U.S. Export Administration Regulations;

 

(b)                                 Toshiba’s commitment in paragraph (a) above
shall apply in all cases unless the U.S. Export Administration Regulations
expressly permit such re-export or the U.S. Commerce Department’s Office of
Export Licensing has granted such authorization in writing; and

 

(c)                                  Toshiba’s commitment in paragraph (a) above
shall survive termination of this Agreement.

 

ARTICLE 15:  TERM AND TERMINATION

 

15.1                          Term.  This Agreement shall take effect as of
January 1, 2009 and shall have an initial term through December 31, 2013 (the
“Term”).  At the end of the Term, this Agreement shall automatically terminate
unless prior to the date of termination, this Agreement is extended pursuant to
the mutual written agreement of Toshiba and Vital Images. However, in the event
of a Change of Control, as defined in Section 18.11 of this Agreement, Toshiba
may, in its sole discretion, extend this Agreement for up to an additional term
of three (3) years from the date of the Change of Control, by providing Vital
Images written notice, specifying the term for which it seeks to extend the
agreement. Such notice must be provided no later than 30 days prior to the
expiration of the initial Term of this Agreement. In the event of such
extension, Toshiba shall have the continued right for the duration of the
extension to obtain the

 

17

--------------------------------------------------------------------------------


 

products and services available under this Agreement at prices and under terms
to be mutually determined, negotiating in good faith, which prices shall not
exceed the commercially-available prices for such products and services, and all
terms and conditions of this Agreement, including pricing and the Commitment,
will discontinue for the extension term of the Agreement, unless otherwise
agreed by the parties in writing.

 

15.2                          Termination.  Notwithstanding the provisions of
Section 15.1 above, this Agreement may be terminated earlier by either party
upon written notice to the other party:

 

(a)                                  If the other party files a petition of any
type as to its bankruptcy, is declared bankrupt, becomes insolvent, makes an
assignment for the benefit of creditors, goes into liquidation or receivership
or otherwise loses legal control of its business voluntarily;

 

(b)                                 If the other party is in material breach of
this Agreement and has failed to cure such breach within thirty (30) days of
receipt of written notice thereof from the first party;

 

(c)                                  If an event of Force Majeure continues for
more than six (6) months.

 

(d)                                 If Vital Images so elects due to a Legal
Action, as specified in Article 9.4 above.

 

(e)                                  Upon mutual agreement by both parties.

 

(f)                                    After * * *, the agreement may be
terminated on * * * of * * *  year provided a * * * is provided by Toshiba to
ViTAL by * * * .  Toshiba is responsible for delivering the minimum commitment
for then-current year.

 

This Agreement may also be terminated by Toshiba in the event of a Change of
Control, if the acquiring entity is a competitor of Toshiba, defined as * * *, *
* *, and* * *. Toshiba will provide Vital Images with thirty (30) days’ prior
written notice of termination.

 

15.3                          Rights and Obligations on Termination.  Upon the
effectiveness of any termination of this Agreement for any reason, the parties
shall have the following rights and obligations:

 

(a)                                  Subject to obligations set forth in
Section 15.2(f) , neither party shall be released from the obligation to make
payment of all amounts then or thereafter due and payable;

 

(b)                                 The rights of any customer of Toshiba or the
Dealer Associates who holds a valid license for the Products prior to the
effective date of such termination shall not be affected;

 

(c)                                  Toshiba’s indemnification obligation under
Article 2.2, Vital Images’ obligations to provide First Level Maintenance (U.S.)
and Second Level Maintenance as well as Second Level Installation for all
purchase orders submitted by Toshiba and/or Dealer Associates prior to the date
of termination of this Agreement, and the parties’ obligations under Articles 7,
8, 9, 10, 11, 12, 13, 16, 17, and 18.11 [need to update section numbers when
contract final] shall survive any termination of this Agreement;

 

(d)                                 Unless the parties otherwise agree in
writing, Toshiba shall cause its Dealer Associates and itself shall return all
copies of the Products and any other items of Confidential Information to Vital
Images and, if applicable, shall erase all copies of the Products from its
computer systems and shall certify in writing to Vital Images that it has done
so; and

 

(e)                                  Unless the parties otherwise agree in
writing, Vital Images shall return all Confidential Information of Toshiba or
the Dealer Associate and any copy thereof to Toshiba or the Dealer Associate.

 

* * * Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 16:  FORCE MAJEURE

 

16.1                          Definition.  “Force Majeure” shall mean any event
or condition beyond the reasonable control of either party which prevents, in
whole or in material part, the performance by one of the parties of its
obligations hereunder or which renders the performance of such obligations so
difficult or costly as to make such performance commercially unreasonable. 
Without limiting the foregoing, the following shall constitute events or
conditions of Force Majeure:  acts of State or governmental action, riots,
disturbance, war, strikes, lockouts, slowdowns, prolonged shortage of energy or
other supplies, epidemics, fire, flood, hurricane, typhoon, earthquake,
lightning and explosion, or any refusal or failure of any governmental authority
to grant any export license legally required.

 

16.2                          Notice.  Upon written notice to the other party, a
party affected by an event of Force Majeure shall be suspended without any
liability on its part from the performance of its obligations under this
Agreement, except for the obligation to pay any amounts due and owing
hereunder.  Such notice shall include a description of the nature of the event
of Force Majeure, and its cause and possible consequences.  The party claiming
Force Majeure shall also promptly notify the other party of the termination of
such event.

 

16.3                          Suspension of Performance.  During the period that
the performance by one of the parties of its obligations under this Agreement
has been suspended by reason of an event of Force Majeure, the other party may
likewise suspend the performance of all or part of its obligations hereunder to
the extent that such suspension is commercially reasonable.

 

ARTICLE 17:  ARBITRATION

 

17.1                          Dispute Resolution.  Except as provided in
Section 17.2 below, Vital Images and Toshiba shall each use its best efforts to
resolve any dispute between them promptly and amicably and without resort to any
legal process if feasible within thirty (30) days of receipt of a written notice
by one party to the other party of the existence of such dispute.  Except as
provided in Section 17.2 below, no further action may be taken under this
Article 17 unless and until executive officers of Vital Images and Toshiba have
met in good faith to discuss and settle such dispute.  The foregoing requirement
in this Article 17.1 shall be without prejudice to either party’s right, if
applicable, to terminate this Agreement under Article 14.2 above.

 

17.2                          Litigation Rights Reserved.  If any dispute arises
with regard to the unauthorized use or infringement of the Confidential
Information by any party hereto, the party whose Confidential Information is
being infringed may seek any available remedy at law or in equity from a court
of competent jurisdiction.

 

17.3                          Procedure for Arbitration.  Except as provided in
Section 17.2 above, any dispute, claim or controversy arising out of or in
connection with this Agreement which has not been settled through negotiation
within a period of thirty (30) days after the date on which either party shall
first have notified the other party in writing of the existence of a dispute
shall be settled by final and binding arbitration under the International
Arbitration Rules of the American Arbitration Association (“AAA”).  Any such
arbitration shall be conducted by three (3) neutral arbitrators appointed by
mutual agreement of the parties or, failing such agreement, in accordance with
said Rules.  At least one (1) arbitrator shall be an experienced computer
software professional, and at least one (1) arbitrator shall be an experienced
business attorney with a background in the licensing and distribution of
computer software. Any such arbitration initiated by Vital Images shall be
conducted in Orange County, California, U.S.A., and any such arbitration
initiated by Toshiba or Dealer Associate shall be conducted in Minneapolis,
Minnesota, U.S.A., any such arbitration to be conducted in the English
language.  An arbitral award may be enforced in any court of competent
jurisdiction.  Notwithstanding any contrary provision in the AAA Rules, the
following additional procedures and rules shall apply to any such arbitration:

 

(a)                               Each party shall have the right to request
from the arbitrators, and the arbitrators shall order upon good cause shown,
reasonable and limited pre-hearing discovery, including (i) exchange of witness
lists, (ii) depositions under oath of named witnesses at a mutually convenient
location, (iii) written interrogatories and (iv) document requests.

 

19

--------------------------------------------------------------------------------


 

(b)                                 Upon conclusion of the pre-hearing
discovery, the arbitrators shall promptly hold a hearing upon the evidence to be
adduced by the parties and shall promptly render a written opinion and award.

 

(c)                                  The arbitrators may not award or assess
punitive damages, consequential or indirect damages against either party.

 

(d)                                 Each party shall bear its own costs and
expenses of the arbitration and one-half (1/2) of the fees and costs of the
arbitrators, subject to the power of the arbitrators, in their sole discretion,
to award all such reasonable costs, expenses and fees to the prevailing party.

 

ARTICLE 18:  MISCELLANEOUS

 

18.1                          Relationship.  This Agreement does not make either
party the employee, agent or legal representative of the other for any purposes
whatsoever.  Neither party is granted any right or authority to assume or to
create any obligation or responsibility, express or implied, on behalf of or in
the name of the other party.  Each party is acting as an independent contractor.

 

18.2                          Assignment.   Toshiba shall not assign or
otherwise transfer its rights and obligations under this Agreement except with
the prior written consent of Vital Images, which consent will not be
unreasonably withheld.  Vital Images shall not assign or otherwise transfer its
rights and obligations under this Agreement except with the prior written
consent of Toshiba, which consent will not be unreasonably withheld, except that
consent may be withheld for any reason (whether or not reasonable) for
assignments or transfers to any of the following entities: * * *, * * *, and * *
*.  This restriction against assignment or transfer by Vital Images shall not
apply to any entity who purchases 50% or more of the shares of stock of Vital
Images.  Any prohibited assignment shall be null and void.

 

18.3                          Notices.  Notices permitted or required to be
given hereunder shall be deemed sufficient if given by registered or certified
mail, postage prepaid, return receipt requested, by private courier service, or
by facsimile addressed to the respective addresses of the parties as first
written above or at such other addresses as the respective parties may designate
by like notice from time to time.  Notices so given shall be effective upon
(i) receipt by the party to which notice is given, or (ii) on the fifth (5th)
day following domestic mailing or the tenth (10th) day following international
mailing, as may be the case, whichever occurs first.

 

18.4                          Entire Agreement.  This Agreement, including the
Exhibits hereto which are incorporated herein, constitutes the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
proposals, oral or written, and all negotiations, conversations, discussions,
and previous distribution or value added reseller agreements heretofore between
the parties, including, without limitation, the Marketing and Distribution
Agreement dated March 30, 2007, and the amendments 1, 2 and 3 to said Agreement
(together “2007 Agreement”). However, Vital Images and Toshiba’s rights and
obligations concerning pricing, installation (First Level and Second Level),
warranty and maintenance (First Level and Second Level) for all purchase orders
issued under the 2007 Agreement will continue to be subject to the 2007
Agreement. Toshiba and Vital Images hereby acknowledge that neither party has
been induced to enter into this Agreement by any representations or statements,
oral or written, not expressly contained herein. Vital Images and Toshiba’s
rights and obligations concerning the SurePlaque will continue to be governed by
the License Agreement entered into between the parties, dated September 7,.
2006.

 

18.5                          Amendment.  This Agreement may not be modified,
amended, rescinded, canceled or waived, in whole or in part, except by written
amendment signed by both parties hereto.

 

18.6                          Publicity.  This Agreement is confidential, and no
party shall issue press releases or engage in other types of publicity of any
nature dealing with the commercial or legal details of this Agreement without
the other party’s prior written approval, which approval shall not be
unreasonably withheld.  However, approval of such disclosure shall be deemed to
be given to the extent such disclosure is required

 

* * * Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

20

--------------------------------------------------------------------------------


 

tocomply with governmental rules, regulations or other governmental
requirements.  In such event, the publishing party shall furnish a copy of such
disclosure to the other party.

 

18.7                          Governing Law.    This Agreement shall be governed
by and interpreted under the laws of the state within which the action is filed
as specified in Section 17.3 above, excluding its choice of law rules. “The
parties hereby exclude application of the 1980 United Nations Convention on
Contracts for the International Sale of Goods.”

 

18.8                          Severability.  If any provision of this Agreement
is found unenforceable under any of the laws or regulations applicable thereto,
such provision terms shall be deemed stricken from this Agreement, but such
invalidity or unenforceability shall not invalidate any of the other provisions
of this Agreement.

 

18.9                          Counterparts.  This Agreement may be executed in
two or more counterparts in the English language and each such counterpart shall
be deemed an original hereof.  In case of any conflict between the English
version and any translated version of this Agreement, the English version shall
govern.

 

18.10                    Waiver.  No failure by either party to take any action
or assert any right hereunder shall be deemed to be a waiver of such right in
the event of the continuation or repetition of the circumstances giving rise to
such right.

 

18.11                    Change of Control.  For purposes of this Agreement,
“Change of Control” shall mean: (i) any merger, statutory share exchange or
consolidation of a party with or into any third party, that entitles the
shareholders of the third party to receive at least one (1) seat on the board of
directors and at least thirty-three and one-third percent (33-1/3%) of the
outstanding capital stock of the post-merger company (provided, however, that
any acquisition merger, statutory share exchange or consolidation of a party
with or into * * *, * * *, and * * *or any of their affiliates  that entitles
any such company of at least thirty-three and one-third percent (33-1/3%) of the
outstanding capital stock of Vital Images shall be a Change of Control, whether
or not such entity also receives a seat on the board of directors of Vital
Images; (ii) any third party becoming the holder of a majority of the capital
stock of a party entitled to vote generally for the election of directors; or
(iii) the sale, lease, assignment, transfer or other conveyance of all or
substantially all of the assets of a party in any transaction or series of
transactions by such party.  In case of “Change of Control” of either party,
that party shall assure that the acquiring equity shall agree to honor and
fullfill the obligation of the party as contained in this Agreement.

 

18.12                    Board Observer. The parties agree that a representative
of Toshiba shall obtain non-voting “Observer” status for the meetings of the
board of directors of Vital Images, Inc, subject to legal, regulatory or
governance constraints and an agreement that is appropriate for such status. The
parties further agree that they will diligently and in good faith use their best
efforts to determine whether there are any legal, regulatory or governance
obstacles to such an appointment which they mutually agree would render such an
appointment inadvisable. The parties agree that there will be some instances in
which the Observer should not participate and that they will diligently and in
good faith use their best efforts to identify specific circumstances under which
they mutually agree such an Observer would not participate in that portion of
the board meeting (such as owing to conflict-of-interest on a particular issue
or attorney/client communication with the board in a specific instance). The
parties will use their good faith and diligent best efforts to resolve these
issues on or before the 2007 annual meeting of Vital Images, Inc.

 

* * * Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives below.

 

VITAL IMAGES, INC.

 

Toshiba Medical Systems

 

 

 

 

 

 

 

 

 

 

By

 /s/ Michael H. Carrel

 

By

 /s/ Yasuo Nobuta

 

 

 

 

 

Name Michael H. Carrel

 

Name Yasuo Nobuta

 

 

 

 

 

Title President and CEO

 

Title General Manager / CT Systems

 


LIST OF EXHIBITS

 

A

 

Products

B

 

Territory

C

 

List of Dealer Associates

D

 

Terms and Conditions for the Demonstration License

E

 

Product Price List

F

 

Product Commitments

G

 

Major Trade Show List

H

 

List of Vital Images Trademarks

I

 

Authorized Representative

J

 

Terms and Conditions for the Customer Agreement

K

 

US Installation, Education, and Service

 

22

--------------------------------------------------------------------------------


 

VITAL IMAGES, INC. AND TOSHIBA MEDICAL SYSTEMS CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT

 

EXHIBIT A

PRODUCTS

 

Vitrea ®

VScore™ option

3D Angiography option

CT Perfusion option

CT Colonography option

* * *(a)

Automated Vessel Measurements option(b)

CT Cardiac option

Cardiac Functional Analysis option

CT Cardiac Option with Peripheral Vessel Probe option

SUREPlaque™ option

Electro-physiology option

Peripheral Vessel Probe option

Soft Read option**

Nodule Probe option (Lung option)

Fusion7D™ Basic option

Fusion7D™ Advanced option

Fusion7D™ Standard option

Fusion7D™ Advanced option with DICOMPrint &CDburn

Fusion7D™ Standard option with DICOMPrint &CDburn

Fusion7D™ Basic option with DICOMPrint &CDburn

MeVis ImageChecker® Lung CAD(Ver.2.0) option

MeVis AutoPoint Temporal Comparison option (must also buy Lung CAD)

MeVis Pulmonary Artery Patency Exam option (must also buy Lung CAD)

Vitrea ACCESSTM option

VitreaACCESS Remote option

Medicsight Colon CAR option

Vitrea® fX

Dynamic Volume 4D Brain Perfusion option

* * *(a)

* * *(a)

ViTALConnect®

ViTALEnterprise Workstation

 

--------------------------------------------------------------------------------

(a)when and if available

(b) * * *

 

* * * Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

23

--------------------------------------------------------------------------------


 

VITAL IMAGES, INC. AND TOSHIBA MEDICAL SYSTEMS CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT

 

EXHIBIT B

TERRITORY

 

Worldwide, except for those countries barred by the

 

Office of Foreign Assets Control (“OFAC”) of the U.S. Department of the Treasury

 

24

--------------------------------------------------------------------------------


 

VITAL IMAGES, INC. AND TOSHIBA MEDICAL SYSTEMS CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT

 

EXHIBIT C

LIST OF DEALER ASSOCIATES

 

Company Name

 

MAIN COUNTRY

 

Address

TOSHIBA AMERICA MEDICAL SYSTEMS, INC.

 

U.S.A.

 

2441 MICHELLE DR., TUSTIN, CA 92780, U.S.A.

TOSHIBA OF CANADA LTD.

 

CANADA

 

191 McNABB STREET, MARKHAM, ONTARIO, L3R 8H2 CANADA

TOSHIBA MEDICAL SYSTEMS EUROPE B.V.

 

EUROPE

 

ZILVERSTRAAT 1, 2718 RP ZOETERMEER, THE NETHERLAND

TOSHIBA MEDICAL SYSTEMS NV/SA

 

BELGIUM

 

Bijkhoevelaan, 32C 2110 Wijnegem-Antwerpen, Belgium

TOSHIBA MEDICAL SYSTEMS GmbH

 

GERMANY

 

Hellersbergstrasse 4, D-41460 Neuss 1, Germany

TOSHIBA MEDICAL SYSTEMS S.R.L.

 

ITALY

 

Via Canton 115, 00144 Roma,Italy

TOSHIBA MEDICAL SYSTEMS Ltd.

 

U.K.

 

Boundary Court, Gatwick Road, Crawley RH10 9X, U.K.

TOSHIBA MEDICAL SYSTEMS S.A.

 

SPAIN PORTUGAL

 

Carretera de Fuencarral,Km15,100 Poligono Industrial de Alcobendas
28100,Madrid,Spain

TOSHIBA MEDICAL SYSTEMS AG

 

SWITZERLAND

 

Kreuzlenstrasse 5.CH-8618, Oetwil am See. Switzerland

TOSHIBA MEDICAL SYSTEMS Gesellschaft m.b.H.

 

AUSTRIA

 

Industriezentrum No-Sud Ricoweg 40 A-2351 Wiener Neudorf,Austria

TOSHIBA MEDICAL FRANCE S.A.

 

FRANCE

 

7,Rue Ampere-BP14,92802,PUTEAUX Cedex,France

TOSHIBA (AUSTRALIA) PTY., LTD

 

AUSTRALIA

 

MEDICAL DIVISION BUILDING C, 12-24 Talavera Road, North Ryde, NSW 2113,
AUSTRALIA

TOSHIBA MEDICAL DO BRAZIL LTDA

 

BRAZIL
BOLIVIA PARAGUAY

 

Av. CECI, 328-TAMBORÉ,
06460-120-BARUERI-SP-BRASIL

TOSHIBA MEDICAL SYSTEMS ASIA PTE., LTD.

 

SINGAPORE

 

BLOCK 211, HENDERSON ROAD, #08-02,
HENDERSON INDUSTRIAL PARK SINGAPORE 159552

TOSHIBA MEDICAL SYSTEMS (CHINA) CO., LTD

 

CHINA

 

BUILDING 1, YARD 9, NANHUNANLU, CHAOYANG DISTRICT, BEIJING, CHINA

ROTARY TRADING CO., LTD

 

TAIWAN

 

5F, NO.233, CHUNG-YANG RD., NAN-KANG DISTRICT, TAIPEI, TAIWAN

TAIHAN METRA CORPORATION

 

KOREA

 

HEASUNG B/D 5F, 147-4 KURO-3DONG, KURO-KU, SEOUL, KOREA

SANKO MEDICAL SYSTEMS (H.K.) LTD.

 

HONGKONG

 

RM808, 8/F TOWER 1, THE GATEWAY, HARBOUR CITY, 25 CANTON ROAD, TSIM SHA TSUI,
KOWLOON, HONG KONG

 

25

--------------------------------------------------------------------------------


 

PHILIPPINE MEDICAL SYSTEMS INC.

 

PHILIPPINES

 

SUITE 4A, VERNIDA IL CONDOMINIUM 120 AMORSOLO ST. LEGASPI VILLAGE, MAKATI CITY,
PHILIPPINES

PT. MURTI INDAH SENTOSA

 

INDONESIA

 

JI. SULTAN ISKANDAR MUDA KAV. 29 KEBAYORAN LAMA, SELATAN JAKARTA 12240,
INDONESIA

ABEX MEDICAL SYSTEM SDN. BHD.

 

MALAYSIA

 

LOT 2-6, JALAN SU/6A LION INDUSTRIAL PARK SECTION 26, 40000 SHAH ALAM SELANGOR
DARUL EHSAN

CMC BIOTECH COMPANY LIMITED

 

THAILAND

 

364 MUBAN TOWN-IN-TOWN, SOI LADPHRAO 94 LADPHRAOROAD(WANGTHONGLANG, BANGKOK
10310, THAILAND

GOLD LITE

 

VIET NAM MYAMMAR CAMBODIA

 

BLOCK 211, HENDERSON ROAD, #13-01,
HENDERSON INDUSTRIAL PARK, SINGAPORE
159552

ERBIS ENGINEERING CO.LTD.

 

INDIA BANGLADESH NEPAL

 

KAMIYA-CHO PLAZA BUILDING
1-14, 4CHOME-TORANOMON, MINATO-KU, TOKYO,
JAPAN

MEDIQUIPMENT LTD.

 

SRI LANKA

 

95, COTTA ROAD, COLOMBO 8, SRI LANKA

MEDEQUIPS

 

PAKISTAN

 

30, SHAHRAH-E-QUAID-E-AZAM LAHORE,
PAKISTAN

MODERN MEDICAL TECHNOLOGY EST

 

YEMEN

 

HADDA ST. BOX16165, SANA’A,YEMEN

EBIN RUSHED PHARMACY CO. LLC.

 

OMAN

 

PO BOX 169, MUSCAT SULTANATE OF OMAN

EMIRATES HOSPITAL SUPPLIES

 

U.A.E.

 

PO BOX 366, ABU DHABI, U.A.E.

MEDISERV

 

SAUDI ARABIA

 

P.O. BOX 17550, AL TAHLIA ST. OLAYA, RIYADH 11494,
SAUDI ARABIA

AL-JISHI CORPORATION WLL.

 

BAHRAIN

 

PO BOX 617, SALMANIYA AVE. STATE OF BAHRAIN

TAREQ COMPANY

 

KUWAIT

 

PO BOX 20506, 13066 SAFAT, KUWAIT

TMST TIBBI SISTEMLER
PAZARLAMA TICARET
VE SERVIS A.S.

 

TURKEY

 

ALEMDAG CAD. NO.46 MASALDAN IS MERKEZI
E BLOK NO. 10 CAMLICA 81190 ISTANBUL, TURKEY

FILM TRADING COMPANY

 

SYRIA

 

AL CHABANDAR BOURAN ST. P.O. BOX 5350, DAMASCUS,
SYRIA

TRADING MEDICAL SYSTEM
JORDAN EST.

 

JORDAN

 

SIXTH CIRCLE- 2nd FLOOR —ORBIT BUILDING, OPPOSITE AMRA HOTEL
P.O. BOX 3279 AMMAN 11181. JORDAN

LIFE SCIENCE EQUIPMENT SARL

 

LEBANON

 

VILLA ESTEPHAN NAWFAL, GREEN ZONE, ADONIS, ZOUK MODSBEH, KESROUAN, BEIRUT,
LEBANON,
90-2000

BEIT AL MAKDES HEALTH SERVICES, BEAM

 

PALESTINE

 

THALATHINI STREET REMAL P.O. BOX4040 GAZA, PALESTINE

TRADING MEDICAL SYSTEMS

 

EGYPT

 

16 EL KHARTOUM STREET, HELIOPOLIS, CAIRO, EGYPT

 

26

--------------------------------------------------------------------------------


 

MEDICAL TECHNOLOGY FOR TRADING

 

EGYPT

 

16 EL KHARTOUM STREET, HELIOPOLIS, CAIRO, EGYPT

UNIVERSEL SYSTEM

 

MOROCCO

 

207-209 BOULEVARD DE LA RESISTANCE, CASABLANCA, MOROCCO

AFRIC MEDICAL

 

IVORY COAST

 

ZONE 3, RUE DES CARROSSIERS, 25 BP 897, ABIDJAN 25, IVORY COAST

SAVANNAH HOSPITAL & MEDICAL APPLICATIONS LTD.

 

NIGERIA

 

PLOT 1438, SANUSI FAFUNWA STREET,
VICTORIA ISLAND, LAGOS, NIGERIA

TECMED (PTY) LTD.

 

S.AFRICA

 

TECMED CENTRE, GEORGE ROAD ERAND GARDENS, MIDRAND PO BOX 4229, HALFWAY HOUSE
1685 REPUBLIC OF SOUTH AFRICA

GRIENSU S.A.

 

ARGENTINA URUGUAY

 

AV. JULIO A. ROCA 636 (F10, 11 & 12) 1067 BUENOS AIRES, ARGENTINA

TECNOIMAGEN S.A.

 

CHILE

 

LAUTARO NO.754, PROVIDENCIA, SANTIAGO,
CHILE

CYMED MEDICAL S.A.C.

 

PERU

 

AV.GUILLERMO PRESCOT 346-352
SAN ISIDRO-LIMA-PERU

TOP MEDICAL ECUADOR S.A.

 

ECUADOR

 

Av. AMAZONAS 4430 Y VILLALENGUA, PISO 7, OF. 709, QUITO-ECUADOR

TOP MEDICAL SYSTEMS S.A.

 

COLOMBIA

 

CRA. 18A No. 103A-30 BOGOTÁ, COLOMBIA

SEIJIRO YAZAWA IWAI C.A.

 

VENEZUELA

 

CALLE PARIS ENTRE MUCUCHIES Y LA TRINIDAD EDIFICIO SEIJIRO YAZAWA IWAI, LAS
MERCEDES, CARACAS 1060, VENEZUELA

RESERMA S. A.

 

PANAMA

 

AVENIDA 1RA D. SUR Y CALLE 60 E, OBARRIO APARDADO 55-0645 PAITILLA, PANAMA,
REPUBLICA DE PANAMA

MULTISERVICIOS ELECTROMEDICOS S.A.

 

COSTA RICA

 

APDO. 74-1005 SAN JOSE, COSTA RICA

TEKMEDICA, S.A.

 

GUATEMALA

 

6 AV. L 103A, KANAJUYU I ZONA 16, GUATEMALA GUATEMALA 01016

ELECOMUNICACION Y EQUIPOS S.A.

 

MEXICO

 

AV. GOBERNADOR JOSE GUADALUPE COVARRUBIAS NO.78, COL. SAN MIGUEL CHAPULTEPEC,
DELEG. MIGUEL HIDALGO, C.P. 11850, MEXICO D.F. MEXICO

TOYO MEDICAL COMPANY

 

VENEZUELA HONDURAS

 

CANTEL WEST INDUSTRIAL PARK, 10645 N.W 37TH TERRACE MIAMI FLORIDA U.S.A

BIOMEL S.A. DE C.V.

 

EL SALVADOR

 

25 CALLE PONIENTE 1254. COL. LAYCO, SAN SALVADOR EL SALVADOR

 

27

--------------------------------------------------------------------------------


 

VITAL IMAGES, INC. AND TOSHIBA MEDICAL SYSTEMS CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT

 

EXHIBIT D

TERMS AND CONDITIONS FOR THE DEMONSTRATION LICENSE

 


ARTICLE 1: LICENSE GRANT AND USE FOR DEMONSTRATION LICENSE

 

1.1                                License Grant.  Subject to the terms of this
Exhibit D, Vital Images hereby grants to Toshiba and its Dealer Associates
(“Licensees”) a nonexclusive, non-transferable, royalty free license
(“Demonstration License”) to use the Products limited solely to promotion,
demonstration, evaluation and testing.  Except as provided herein, Licensees
hereby agree that the Products under this License shall not be used for any
business activities of the Licensees without the prior written consent of Vital
Images, such consent to be at the sole discretion of Vital Images.  No software
provided under this Demonstration License may be provided to customers for
production or testing; provided, however, that Toshiba may provide demonstration
software to customers for training and showsite purposes on a limited term, not
perpetual, basis, upon the execution by the customer of a software license
agreement with terms and conditions protecting Vital Images to the same extent
as the terms and conditions contained in this Demonstration License, and with
the consent of Vital Images, such consent not to be unreasonably withheld.

 

1.2                                Restrictions on Use.  Licensees agree not to
engage in, cause or permit the reverse engineering, disassembly, recompilation,
modification or any similar manipulation of the Products, nor, except as
expressly set forth herein, may Licensees loan, lease, distribute, assign or
otherwise transfer the Products or copies thereof, in whole or in part, to any
third party.

 

1.3                                Copying.  Licensees shall not copy the
Products, except that each Licensee may make and maintain one (1) copy of the
Products for back-up and archival purposes, provided such copy includes all
Vital Images copyright, proprietary rights and other notices included on or in
the Products.

 

1.4                                Ownership.  All right, title and interest in
the Products (except as otherwise agreed between the parties in a separate
agreement concerning one or more options incorporated in the Products) shall at
all times remain the property of Vital Images and its licensors, subject to the
Demonstration Licenses granted to Licensees under this Exhibit D.  Licensees
understand and agree that it takes title only to the media on which the Products
are provided to it, but that the Products shall remain the property of, and
proprietary to, Vital Images.

 

ARTICLE 2: TERM AND TERMINATION

 

2.1                                Term.  The term of each Demonstration License
shall be for the duration of the Agreement.

 

2.2                                Termination.  Each Licensee may terminate the
Demonstration License at any time by giving written notice to Vital Images.

 

2.3                                Termination of a Demonstration License.  Upon
any termination of a Demonstration License, Licensee shall

(a) immediately cease all use of the Products licensed pursuant to such
Demonstration License, and (b) certify in writing to Vital Images within thirty
(30) days after such termination that Licensee has either destroyed, permanently
erased or returned to Vital Images the Products and all copies thereof licensed
pursuant to such Demonstration License.

 

28

--------------------------------------------------------------------------------


 

2.4                                Effect of Termination of Demonstration
License.  Upon termination of the Demonstration License,  such License to the
Products granted under this Exhibit D shall immediately terminate.  Articles
1.4, 3, 4 and 5 of this Exhibit D shall survive such termination of the
Demonstration License, if the Product(s) licensed pursuant to such Demonstration
License is not purchased. Otherwise, as provided in Section 3.2 of the main body
of that certain Marketing and Distribution Agreement between Toshiba and Vital
Images, Inc. dated November 21, 2008 (the “Agreement’), the terms and conditions
under this Exhibit D shall be superseded upon purchase of the Products and shall
be totally subject to the terms and conditions provided in the main body of the
Agreement.


 


ARTICLE 3: WARRANTIES; INDEMNIFICATION

 

3.1                                No Warranty.  Vital  Images makes no warranty
to Licensees that the Products licensed under the Demonstration License, even
when properly installed and operated, will substantially perform the functions
described in the functional specifications for the Products, as contained in the
applicable written documentation for the Products.  All Products licensed under
the Demonstration License are provided to Licensees “AS IS.” Provided however,
during the term of each Demonstration License, Vital Images shall provide
Licensees with any update or upgrade releases to the Vitrea® or other applicable
Products licensed thereunder, as soon as they become available.  It is agreed
between the parties that newly released options to Vitrea®, except for those
listed in Exhibit E to the Marketing and Distribution Agreement between Toshiba
and Vital Images, Inc. dated November 21, 2008 (the “Agreement”) and licensed
under the applicable Demonstration License, shall be excluded from such updates
and upgrades unless explicitly agreed between the parties.

 

3.2                                Exclusive Remedy.  Vital Images’ entire
liability, and Licensees’ exclusive remedy, for any claim made by Licensees
under Article 3.1 above shall be for Licensee to terminate the Demonstration
License for such Product.   Vital Images does not warrant that the operation of
the Products will be uninterrupted or error-free, that all errors in the
Products will be corrected, that the Products will satisfy Licensee’s
requirements or that the Products will operate in the combinations which
Licensees may select for use.

 

3.3                                Warranty Disclaimer.  THE WARRANTY SET FORTH
IN ARTICLE 3.1 ABOVE IS EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES, EXPRESS
OR IMPLIED, WHICH ARE HEREBY DISCLAIMED AND EXCLUDED BY VITAL IMAGES, INCLUDING
WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OR USE, AND ALL OBLIGATIONS OR LIABILITIES ON THE
PART OF VITAL IMAGES FOR DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE USE,
MAINTENANCE OR PERFORMANCE OF THE PRODUCTS.  Furthermore, the Products are
derived from and include software from third party licensors, who make no
warranty, express or implied, regarding the Products, who disclaim any and all
liability for the Products and who will not undertake to provide any information
or support regarding the Products.

 


ARTICLE 4: LIMITATION OF REMEDIES

 

4.1                                Delay.  VITAL IMAGES SHALL NOT BE LIABLE FOR
ANY LOSS OR DAMAGE CAUSED BY DELAY IN FURNISHING PRODUCTS OR ANY OTHER
PERFORMANCE UNDER THIS EXHIBIT D.

 

4.2                                Sole Remedies.  THE SOLE AND EXCLUSIVE
REMEDIES FOR BREACH OF ANY AND ALL WARRANTIES AND THE SOLE REMEDIES FOR VITAL
IMAGES’ LIABILITY OF ANY KIND (INCLUDING LIABILITY FOR NEGLIGENCE OR PRODUCT
LIABILITY) WITH RESPECT TO THE PRODUCTS COVERED BY THIS EXHIBIT D AND ALL OTHER
PERFORMANCE BY VITAL IMAGES UNDER THIS EXHIBIT D SHALL BE LIMITED TO THE
REMEDIES PROVIDED IN ARTICLE 3 OF THIS EXHIBIT D.

 

29

--------------------------------------------------------------------------------


 

4.3                                Damages Limitation.  VITAL IMAGES SHALL HAVE
NO LIABILITY OF ANY KIND FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
LOSS OR DAMAGE, EVEN IF VITAL IMAGES SHALL HAVE BEEN ADVISED OF THE POSSIBILITY
OF SUCH POTENTIAL LOSS OR DAMAGE, INCLUDING ANY LIABILITY FOR DAMAGES ARISING
OUT OF OR RESULTING FROM THE USE, MAINTENANCE OR PERFORMANCE OF THE PRODUCTS,
INCLUDING, WITHOUT LIMITATION, THE LOSS OR CORRUPTION OF LICENSEES’ OR ANY THIRD
PARTY DATA.

 


ARTICLE 5: RELATIONSHIP OF THIS EXHIBIT D AND THE MAIN BODY OF THE AGREEMENT

 

In all other respects, the main body of the Agreement shall prevail and shall
apply to the Demonstration Licenses granted under this Exhibit D as well. 
Specifically, and not in limitation of the foregoing, defined terms used in this
Exhibit D, if not defined herein, shall have the meaning given them in the
Agreement.

 

30

--------------------------------------------------------------------------------


 

VITAL IMAGES, INC. AND TOSHIBA MEDICAL SYSTEMS CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT


 

EXHIBIT E

PRODUCT PRICE LIST - VITREA

 

 

 

U.S. (1)

 

Non-U.S. (2)

 

License (4)

 

(2009-2010)

 

(2009-2010)

 

Vitrea ®

 

* * *

 

* * *

 

Peripheral Vessel Probe option

 

* * *

 

* * *

 

Vitrea ACCESSTM option

 

* * *

 

* * *

 

VitreaACCESS Remote option

 

* * *

 

* * *

 

CT Colonography option

 

* * *

 

* * *

 

Automated Vessel Measurements option(b)

 

* * *

 

* * *

 

* * *(c)

 

* * *

 

* * *

 

CT Cardiac option

 

* * *

 

* * *

 

Cardiac Functional Analysis option

 

* * *

 

* * *

 

SUREPlaque option

 

* * *

 

* * *

 

CT Cardiac Option with Peripheral Vessel Probe option

 

* * *

 

* * *

 

EP (Electro-physiology) Planning option

 

* * *

 

* * *

 

VScoreTM option

 

* * *

 

* * *

 

CT Perfusion option

 

* * *

 

* * *

 

CT Lung / Nodule Probe option

 

* * *

 

* * *

 

3D Angiography Option

 

* * *

 

* * *

 

Soft Read option(b)

 

* * *

 

* * *

 

Medicsight Colon CAR

 

* * *

 

* * *

 

Fusion7D™ Advanced option

 

* * *

 

* * *

 

Fusion7D™ Standard option

 

* * *

 

* * *

 

Fusion7D™ Basic option

 

* * *

 

* * *

 

Fusion7D™ Advanced option with DICOMPrint &CDburn

 

* * *

 

* * *

 

Fusion7D™ Standard option with DICOMPrint &CDburn

 

* * *

 

* * *

 

Fusion7D™ Basic option with DICOMPrint &CDburn

 

* * *

 

* * *

 

MeVis ImageChecker® Lung CAD(Ver.2.0) option

 

* * *

 

* * *

 

MeVis AutoPoint Temporal Comparison option (must also buy Lung CAD)

 

* * *

 

* * *

 

MeVis Pulmonary Artery Patency Exam option (must also buy Lung CAD)

 

* * *

 

* * *

 

 

--------------------------------------------------------------------------------

(a) Software options are included in the transfer pricing for Vitrea ®

 

(b)  * * *(c) when and if available

 

(1)

 

Includes warranty pursuant to Section 9.1(a) of the Agreement and end user
training, and the Second Level Installation.

 

 

 

(2)

 

Includes warranty pursuant to Section 9.1(a) of the Agreement, and the Second
Level Installation.

 

 

 

(3)

 

Prices are subject to an additional 15% discount on additional Vitrea purchases
for multi-license purchases by the same customer site on the same purchase order
(the customer purchases more than one Vitrea ® Software License).

 

 

 

(4)

 

Any purchases made by Toshiba and/or its Dealer Associates pursuant to Sections
3.2 and 3.3 of this Agreement shall not be credited against the Commitment.

 

* * * Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

31

--------------------------------------------------------------------------------


 

SOFTWARE PACKAGE PRICING - VITREA

 

 

 

Pricing (2009-2010)

 

Vitrea Package

 

U.S. (1)

 

Non U.S. (2)

 

US Radiology Package

 

* * *

 

* * *

 

· Vitrea ®

 

 

 

 

 

· VitreaAccess

 

 

 

 

 

· VitreaAccess Remote

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *(a)

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

 

 

 

 

 

 

US Cardiology Package

 

* * *

 

* * *

 

· Vitrea ®

 

 

 

 

 

· VitreaAccess

 

 

 

 

 

· VitreaAccess Remote

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *(a)

 

 

 

 

 

· * * *

 

 

 

 

 

 

 

 

 

 

 

Non-US Package -1

 

* * *

 

* * *

 

· Vitrea ®

 

 

 

 

 

· VitreaAccess

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

 

 

 

 

 

 

Non-US Package -2

 

* * *

 

* * *

 

· Vitrea ®

 

 

 

 

 

· VitreaAccess

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *)

 

 

 

 

 

 

 

 

 

 

 

Non-US Package -3

 

* * *

 

* * *

 

· Vitrea ®

 

 

 

 

 

· VitreaAccess

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

 

* * * Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

32

--------------------------------------------------------------------------------


 

Angio XA Basic Package

 

* * *

 

* * *

 

· Vitrea ® for Angio XA(b)

 

 

 

 

 

· * * *

 

 

 

 

 

 

 

 

 

 

 

Angio XA CT Package

 

* * *

 

* * *

 

· Vitrea ® for Angio XA(b)

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

 

 

 

 

 

 

Angio XA Basic Package for Existing Customers off Maintenance

 

* * *

 

* * *

 

· Vitrea ® for Angio XA(b)

 

 

 

 

 

· * * *

 

 

 

 

 

 

 

 

 

 

 

Angio XA CT Package for Existing Customers off Maintenance

 

* * *

 

* * *

 

· Vitrea ® for Angio XA(b)

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

 

--------------------------------------------------------------------------------

(a) * * *(b) Does not include VitreaAccess, VitreaAccessRemote, * * *, and * *
*option

 

(1)  Includes warranty pursuant to Section 9.1(a) of the Agreement and end user
training, and the Second Level Installation.

(2)  Includes warranty pursuant to Section 9.1(a) of the Agreement, and the
Second Level Installation.

 

SOFTWARE MAINTENANCE PRICING OPTIONS - VITREA

 

 

 

U.S. (4)

 

Non-U.S.(3)

 

Vitrea® - Annual Renewal

 

* * *

 

* * *

 

Vitrea® - Extended Warranty Option Per Year (1)

 

* * *

 

* * *

 

Vitrea® - One-Time SW Upgrade

 

* * *

 

* * *

 

Fusion7D™ option (2)

 

* * *

 

* * *

 

ImageChecker® option (2)

 

* * *

 

* * *

 

Medicsight Colon CAR (2)

 

* * *

 

* * *

 

 

--------------------------------------------------------------------------------

(1)

 

Must be ordered from Vital Images upon placement of the software license order
for a specific customer site and will be paid with the software license
according to terms defined in Article 7.2.

 

 

 

(2)

 

If the customer purchases any of the above 3rd Party options through Vital
Images, the customer must purchase maintenance for Vitrea and all of 3rd Party
Option purchased to receive upgrades to these options.

 

 

 

(3)

 

Vital Images and Toshiba, * * *agree to create an Installed Base program to
increase the attachment rate of Software Maintenance.

 

 

 

(4)

 

* * * commits to a * * *annual increase to the annual renewal software
maintenance transfer price beginning January 1, 2010 and each subsequent year
after through the term of this agreement. This increase does not apply to any
existing customer contracts.

 

* * * Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

33

--------------------------------------------------------------------------------


 

ADDITIONAL SOFTWARE PACKAGE PRICING - VITREA fX

 

 

 

Pricing (2009-2010)

 

VitreafX Package

 

U.S. (1)

 

Non U.S. (2)

 

Base Vitrea fX Package

 

* * *

 

* * *

 

· Vitrea ® fX

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *(a)

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

 

 

 

 

 

 

Vitrea fX Neuro Package (3)

 

* * *

 

* * *

 

· Vitrea ® fX

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

 

 

 

 

 

 

Vitrea fX Cardiology Package (3)

 

* * *

 

* * *

 

· Vitrea ® fX

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

 

 

 

 

 

 

Vitrea fX Radiology Package (3)

 

* * *

 

* * *

 

· Vitrea ® fX

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

· * * *

 

 

 

 

 

 

 

 

 

 

 

Existing Aquilion customer Upgrade from Vitrea2 to Vitrea fX.

 

* * *

 

* * *

 

 

--------------------------------------------------------------------------------

 

 

(a) * * *

 

 

 

(1)

 

Includes warranty pursuant to Section 9.1(a) of the Agreement and end user
training, and the Second Level Installation.

(2)

 

Includes warranty pursuant to Section 9.1(a) of the Agreement, and the Second
Level Installation.

(3)

 

These packages may only be sold when multiple Vitrea fX licenses are sold to a
single customer site and Toshiba is delivering a Base Vitrea fX Package as the
first workstation.

 

* * * Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

34

--------------------------------------------------------------------------------


 

ADDITIONAL PRODUCT PRICE LIST – VITREA fX

 

License

 

U.S.
(2009-2010)

 

Non-U.S. (2009-2010)

 

Dynamic Volume 4D Brain Perfusion option

 

* * *

 

* * *

 

* * *(a)

 

* * *

 

* * *

 

* * *(a)

 

* * *

 

* * *

 

Peripheral Vessel Probe option

 

* * *

 

* * *

 

VitreaACCESS Remote option(a)

 

* * *

 

* * *

 

CT Colonography option

 

* * *

 

* * *

 

Automated Vessel Measurements option(b)

 

* * *

 

* * *

 

EP (Electro-physiology) Planning option

 

* * *

 

* * *

 

* * *(a)

 

* * *

 

* * *

 

CT Cardiac option

 

* * *

 

* * *

 

Cardiac Functional Analysis option

 

* * *

 

* * *

 

SUREPlaque option

 

* * *

 

* * *

 

CT Cardiac Option with Peripheral Vessel Probe option

 

* * *

 

* * *

 

VScoreTM option

 

* * *

 

* * *

 

CT Lung / Nodule Probe option

 

* * *

 

* * *

 

 

--------------------------------------------------------------------------------

(a) * * *(b)  * * *

 

* * * Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

35

--------------------------------------------------------------------------------


 

ADDITIONAL SOFTWARE MAINTENANCE PRICING OPTIONS — VITREA fX

 

 

 

U.S. (2)

 

Non-U.S.

 

Vitrea®fX - Annual Renewal

 

* * *

 

* * *

 

Vitrea®fX - Extended Warranty Option Per Year (1)

 

* * *

 

* * *

 

Vitrea®fX - One Time SW Upgrade

 

* * *

 

* * *

 

 

--------------------------------------------------------------------------------

(1)          Must be ordered from Vital Images upon placement of the software
license order for a specific customer site and will be paid with the software
license according to terms defined in Article 7.2.

(2)          * * *, * * *commits to a * * *annual increase to the annual renewal
software maintenance transfer price beginning January 1, 2010 and each
subsequent year after through the term of this agreement. .  This increase does
not apply to any existing customer contracts.

 

ADDITIONAL SERVICE OPTIONS — VITREA & VITREA fX

 

 

 

U.S.(2)

 

Non-U.S.(3)

 

Customer Education (1)

 

* * *

 

* * *

 

 

--------------------------------------------------------------------------------

(1)          Education Units are equivalent to * * *per Education Unit.

(2)          In * * *, * * *units are included with each Vitrea license and can
be applied according to the below table

(3)          In * * *, Toshiba may purchase Education units for * * *per unit
and apply according to below table.

 

 

 

Setting

 

Days

 

Units***

 

Basic Course for Advanced Visualization (In-House or Road Show)*

 

Classroom

 

* * *

 

* * *

 

Specialty Course for Cardiovascular, CT Colonography, Neurology or Oncology

 

Classroom

 

* * *

 

* * *

 

Administrator On-Site Course

 

Your Facility

 

* * *

 

* * *

 

On-Site Advanced Visualization Course

 

Your Facility

 

* * *

 

* * *

 

Enterprise Administrator On-Site Course

 

Your Facility

 

* * *

 

* * *

 

3-hour Webinar

 

online

 

* * *

 

* * *

 

Five Laptops for On-Site Course

 

Your Facility

 

* * *

 

* * *

 

eLearning*

 

online

 

* * *

 

* * *

 

VITAL UTM Live*

 

online

 

* * *

 

* * *

 

Travel**

 

N/A

 

* * *

 

* * *

 

 

--------------------------------------------------------------------------------

*Available to VITALPerformance customers at no additional charge

** Eight education units included with purchase includes classroom courses with
travel or any combination of education units determined by customer
requirements.

 

***1 Education Unit =* * *

 

* * * Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

36

--------------------------------------------------------------------------------


 

ADDITIONAL PRODUCT PRICE LIST — VITALCONNECT

 

 

 

Pricing (2009-2010)

 

ViTALConnect® Pricing(1)

 

U.S.

 

Non U.S.

 

ViTALConnect® 5 Concurrent User Package (2)

 

* * *

 

* * *

 

·

* * *

 

 

 

 

 

·

* * *

 

 

 

 

 

·

* * *

 

 

 

 

 

·

* * *

 

 

 

 

 

·

Professional Services (Implementation & Setup)

 

 

 

 

 

 

·      Up to * * *hours of remote and on-site service at Vital Images standard
rates

 

 

 

 

 

 

·      The customer needs to commit resources on-site to assist with
installation and setup.

 

 

 

 

 

·

12 Education Units

 

 

 

 

 

·

1 Year Software Maintenance and Warranty

 

 

 

 

 

ViTALConnect® 5 Concurrent User Package — Software Only (3)

 

* * *

 

* * *

 

·

* * *

 

 

 

 

 

·

* * *

 

 

 

 

 

·

* * *

 

 

 

 

 

·

* * *

 

 

 

 

 

·

1 Year Software Maintenance and Warranty

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)          Toshiba may sell these products, packages and options to new
customers only as components of sales of Toshiba scanner bundles including
Vitrea and to existing customers only as components of sales of Toshiba scanner
upgrades to customers already running Vitrea.  Toshiba may not sell these
products, packages and options to run on a PACS.

(2)          Vital Images conducts Professional Services and End-User
Education.  Within the US, Customer must sign Vital Images Software License
Agreement at the point of sale as Vital Images will be responsible for on-going
support and maintenance.  Professional services offered with the Software
license will expire 6 months from the delivery date of the software to the
customer.

(3)          Toshiba conducts Professional Services and End-User Education

 

ADDITIONAL MAINTENANCE PRICING - VITALCONNECT

 

 

 

U.S.(1)

 

Non-U.S.

 

ViTALConnect — Annual Renewal

 

* * *

 

* * *

 

ViTALConnect - Extended Warranty Option Per Year (1)

 

* * *

 

* * *

 

Vitrea®fX - One Time SW Upgrade

 

* * *

 

* * *

 

 

--------------------------------------------------------------------------------

(1)          Must be ordered from Vital Images upon placement of the software
license order for a specific customer site and will be paid with the software
license according to terms defined in Article 7.2.

 

* * * Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

37

--------------------------------------------------------------------------------


 

ADDITIONAL PRODUCT PRICE LIST — VITALENTERPRISE - FULL

 

 

 

Pricing (2009-2010)

 

ViTALEnterprise - Full Pricing

 

U.S.

 

Non U.S.

 

ViTALEnterprise — Full (1)

 

* * *

 

* * *

 

·

Includes Vitrea, ViTALConnect, * * *

 

 

 

 

 

·

1 Concurrent User

 

 

 

 

 

·

Professional Services (Implementation & Setup)

 

 

 

 

 

 

·      Up to * * *hours of remote and on-site service at Vital Images standard
rates

 

 

 

 

 

 

·      The customer needs to commit resources on-site to assist with
installation and setup.

 

 

 

 

 

·

* * * Education Units

 

 

 

 

 

·

1 Year Software Maintenance and Warranty

 

 

 

 

 

 

·      24x7 live Customer Support

 

 

 

 

 

 

·      Dedicated Service Account Manager

 

 

 

 

 

 

·      3 Education units - Annually

 

 

 

 

 

VitalEnterprise - Full — Software Only (1)(2)

 

* * *

 

* * *

 

·

Includes Vitrea, ViTALConnect, * * *

 

 

 

 

 

·

1 Concurrent User

 

 

 

 

 

·

1 Year Software Maintenance and Warranty

 

 

 

 

 

 

·      24x7 live Customer Support

 

 

 

 

 

 

·      Dedicated Service Account Manager

 

 

 

 

 

 

·      3 Education units - Annually

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)          Vital Images conducts Professional Services and End-User
Education.  Customer must sign Vital Images Software License Agreement at the
point of sale as Vital Images will be responsible for on-going support and
maintenance.  Professional services offered with the Software license will
expire 6 months from the delivery date of the software to the customer.

(2)          May only be sold when a Vital Images salesperson is involved in the
opportunity and the opportunity is expanded to include multiple concurrent
users.  Professional Services and End-User Education will sold by Vital Images.

 

* * * Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

38

--------------------------------------------------------------------------------


 

VITAL IMAGES, INC. AND TOSHIBA MEDICAL SYSTEMS CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT

 

EXHIBIT F

PRODUCT COMMITMENTS

 

 

 

 

 

(US dollar)

 

Calendar Year

 

2009

 

2010

 

Commitment

 

* * *

 

* * *

 

 

Conditions :

 

1)              The Minimum Commitment and subsequent Transfer Pricing for each
year beginning in 2011, will be agreed upon no later than September 30 of the
current year.  For example, the Minimum Commitment for 2011 will be agreed upon
no later than September 30, 2010.

 

2)              If the Minimum Commitment for the following year is not agreed
upon by September 30 of any given year and Toshiba has not provided Vital Images
with written notice of its intent to terminate per the terms of Article 15.2(f),
the current year’s Minimum Commitment will be applied to the following year.

 

3)              Vital Images is committed to launching a version of * * * with
mutually agreed upon specifications to Toshiba.  Until this version is launched,
Toshiba may apply any * * *sales sold directly to Toshiba and Dealer Associates
to the Minimum Commitment.

 

4)              If agreed upon Development activities are delayed significantly
and there is a significant variance in the actual results compared to the
Minimum Commitment, both parties agree in good faith to resolve any variance.

 

5)              If Vital Images is not able to obtain * * *approval for * * *or
* * *for the China market and there is a significant variance in the actual
results compared to the Minimum Commitment, both parties agree in good faith to
resolve any variance.

 

* * * Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

39

--------------------------------------------------------------------------------


 

VITAL IMAGES, INC. AND TOSHIBA MEDICAL SYSTEMS CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT

 

EXHIBIT G

PRINCIPAL COUNTRIES

 

 

2009 MAJOR TRADE SHOW LIST

 

US

 

Event

 

Date

 

Location

 

ACC

 

March 24-27

 

New Orleans

 

 

Stanford Annual Symposium on MDCT (WS Face Off)

 

June 13-16

 

San Francisco, CA

 

 

SCCT

 

July

 

Arlington, VA

 

 

RSNA

 

Nov25-30

 

Chicago, IL

 

 

 

 

 

 

 

 

 

Europe

 

 

 

 

 

 

 

 

 

 

 

 

 

Event

 

Date

 

Location

 

 

ECR

 

March

 

Vienna, Austria

 

 

JFR

 

Oct. 20-24

 

Paris, France

 

 

 

 

 

 

 

 

 

International

 

 

 

 

 

 

 

 

 

 

 

 

 

Event

 

Date

 

Location

 

 

China Med

 

Apr. 22-24

 

Beijing, China

 

 

 

 

40

--------------------------------------------------------------------------------


 

VITAL IMAGES, INC. AND TOSHIBA MEDICAL SYSTEMS CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT

 

EXHIBIT H

LIST OF VITAL IMAGES TRADEMARKS

 


VITAL IMAGES®


 

Vitreaâ

 

Vitreaâ fX

 

ViTALConnect®

 

LIST OF TOSHIBA TRADEMARKS

 

SUREPlaqueTM

 

CorE64TM

 

41

--------------------------------------------------------------------------------


 

VITAL IMAGES, INC. AND TOSHIBA MEDICAL SYSTEMS CORPORATION

MARKETING AND DISTRIBUTION AGREEMENT

 

EXHIBIT I

AUTHORISED REPRESENTATIVE

 

Medimark Europe

Address: 11, rue Emile Zola - BP 2332,
38033 Grenoble Cedex 2 -FRANCE

Phone: +33 (0)4 76 86 43 22
Fax: +33 (0)4 76 17 19 82

 

42

--------------------------------------------------------------------------------


 

VITAL IMAGES, INC. AND TOSHIBA MEDICAL SYSTEMS CORPORATION

MARKETING AND DISTRIBUTION AGREEMENT

 

EXHIBIT J

CUSTOMER AGREEMENT

 

TERMS AND CONDITIONS OF SALE

 

1.                                      GENERAL TERMS.   Unless otherwise
specified on the face of this document, this Quotation/Order (“Agreement”) will
remain valid only if accepted by Customer no later than 60 days from date of
submission to Customer.

 

2.                                      TITLE AND RISK OF LOSS.  Title and risk
of loss to the Equipment purchased under this Agreement will pass to Customer:
(a) if Toshiba is to provide installation, upon Toshiba’s completion of
installation, or (b) if Toshiba will not provide installation, upon delivery by
Toshiba to a common carrier at Toshiba’s facility from which the Equipment is
shipped.

 

3.                                      TERMS OF PAYMENT.   Unless otherwise
specified on the face of this document, prices stated are F.O.B.  Tustin, CA. or
other facilities of Toshiba in the U.S.A. from which the Equipment may be
shipped, freight prepaid and charged. All taxes which are payable by Toshiba in
connection with the sale, use, or possession of the Equipment (excluding income
taxes), and transportation charges (including rigging) for shipment to
installation site will be paid by Customer in addition to the quoted price. 
Terms of payment for, * * *, * * * and * * * will be * * *upon * * *, * * *upon
* * *, * * *upon * * *, whichever is earlier.  Terms of payment for * * *and * *
*will be * * *upon * * *, * * *upon * * *, whichever is earlier. All invoices
paid after due date will be assessed a late payment charge of the lesser of 1
1/2% per month or the maximum rate permitted by law.

 

4.                                      DELAYS. If Customer changes the
scheduled delivery date specified on the face of this document (“Scheduled
Delivery Date”) during the period of * * *days preceding such date, Customer
will nevertheless pay * * *, on the Scheduled Delivery Date as if delivery had
been made on such date.  In addition, Customer will pay all extra costs incurred
by Toshiba as a result of such delay, including, without limitation, storage and
transportation.  Storage fees will be charged at commercially comparable rates
for storage on Toshiba’s site.  If delivery is delayed by 12 months or more from
the Scheduled Delivery Date, except through the fault of Toshiba, the price set
forth in this Agreement may be increased by Toshiba to a level equal to the
prevailing price in effect at the time of the revised delivery date.

 

5.                                      ACCEPTANCE BY TOSHIBA. This
Quotation/Order will not be binding on Toshiba even if signed by a Toshiba
employee, until Customer’s order for the Equipment is booked by Toshiba’s
Headquarter office.

 

6.                                      EQUIPMENT INSTALLATION.  Toshiba will
install all Equipment purchased under this Agreement and connect them to
existing power and/or plumbing lines at no additional charge to Customer.
Customer will be responsible for electrical wiring, plumbing, carpentry,
plastering, painting, or all other site preparation required prior to
installation and connection of the Equipment by Toshiba.  Customer will provide
space at the installation site for the safe storage of Toshiba’s tools, test
equipment and other materials used for installation at no charge to Toshiba. 
Customer shall, at its cost, obtain all permits and licenses required by
governmental authorities in connection with the installation and operation of
the Equipment. The Equipment may contain certain components that may have been
re-manufactured. However, such components will meet the manufacturer’s
specifications for new components as of the date of completion of installation.

 

7.                                      EQUIPMENT OPERATION AND INDEMNITY. 
Customer agrees that all Equipment purchased under this Agreement will be
operated exclusively by duly qualified technicians and/or medical doctors in a
safe and reasonable manner in accordance with Toshiba’s written instructions,
applicable laws and regulations, and for the

 

* * * Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

43

--------------------------------------------------------------------------------


 

purposes for which such Equipment was intended.  Customer agrees to defend,
indemnify and hold Toshiba and Toshiba’s officers, directors and employees
harmless from and against all claims, demands, lawsuits, liabilities, judgments
and costs (including reasonable attorney’s fees, expert fees, and other
litigation costs) arising out of or in connection with the Customer’s negligent
operation of the Equipment.

 

8.                                      LIMITED WARRANTY AND REMEDY.  For the
warranty period described below by product, Toshiba, as its only obligation,
will replace or repair, without charge to Customer during Toshiba’s normal
working hours (if Customer requests warranty service outside such hours,
Customer will pay overtime premium for labor), any component of the Equipment
that is defective in materials or workmanship, provided such defect is reported
to Toshiba within the warranty period. Toshiba’s warranty period is as follows: 
(a) Systems and Major Components - one year from date of completion of
installation; (b) Accessories/Options (except glassware) - six months from date
of completion of installation.  Toshiba does not warrant that the operation of
the Equipment will be uninterrupted. Components not manufactured by Toshiba,
including but not limited to X-Ray tubes, monitors, glassware, VTRS, cameras,
computer equipment, and software will be furnished subject only to the
manufacturer’s warranty, if any, and without any warranty whatsoever by
Toshiba.  During the warranty period, Toshiba will furnish free of charge any
upgrades, including software required to correct any defect in the Equipment or
as required under applicable laws.  All defective parts replaced by Toshiba will
become the property of Toshiba. Replacement parts may be re-manufactured.
However, such parts will meet the manufacturer’s specifications for new
components as of the date of completion of installation. TOSHIBA’S OBLIGATION TO
REPAIR OR REPLACE DEFECTIVE PARTS WILL BE CUSTOMER’S SOLE AND EXCLUSIVE REMEDY
FOR A BREACH OF THE WARRANTY SET FORTH IN THIS SECTION.  SUCH WARRANTY WILL BE
IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION, THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.  The warranty set forth in this Section will not apply to, and Toshiba
will not be liable for any defects resulting from misuse, repairs performed by
unauthorized third parties, accidents, acts of God, or neglect of anyone other
than Toshiba.

 

9.                                      LIMITATION OF LIABILITY.  TOSHIBA WILL
NOT UNDER ANY CIRCUMSTANCES BE LIABLE FOR CONSEQUENTIAL, SPECIAL, INCIDENTAL, OR
EXEMPLARY DAMAGES OR ECONOMIC LOSS ARISING OUT OF OR RELATED TO THE TRANSACTIONS
CONTEMPLATED IN THIS AGREEMENT, EVEN IF TOSHIBA IS APPRISED OF THE LIKELIHOOD OF
SUCH DAMAGES OCCURRING.  IN NO EVENT WILL TOSHIBA’S LIABILITY TO CUSTOMER
(WHETHER BASED ON AN ACTION OR CLAIM IN CONTRACT, TORT, INCLUDING NEGLIGENCE,
STRICT LIABILITY, OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTIONS
CONTEMPLATED IN THIS AGREEMENT EXCEED THE AGGREGATE AMOUNT ACTUALLY PAID BY
CUSTOMER TO TOSHIBA UNDER THIS AGREEMENT. THE LIMITATION OF LIABILITY SET FORTH
ABOVE WILL NOT APPLY TO CLAIMS FOR PERSONAL INJURY OR PROPERTY DAMAGE CAUSED BY
EQUIPMENT DEFECTS, OR TO CLAIMS FOR PATENT INFRINGEMENT.

 

10.                               SECURITY INTEREST.   Toshiba hereby reserves
and Customer grants to Toshiba a security interest pursuant to the Uniform
Commercial Code, in and to the Equipment (and all products and proceeds of it)
until full payment of the purchase price is received.

 

11.                               REMOVAL OF EQUIPMENT.  Until Toshiba has
received full payment of the purchase price, Customer will not remove all or any
part of the Equipment from Customer’s premises, nor will Customer sell, lease,
transfer or otherwise part with the possession of, or permit any lien or
encumbrance to be placed on all or any part of the Equipment.

 

12.                               REMEDIES OF TOSHIBA.  If Customer fails to
make any payment when due under this Agreement or under any other agreement
between Customer and Toshiba, or becomes insolvent or makes an assignment for
the benefit of creditors, or if a petition in Bankruptcy is filed by or against
Customer, or if the financial responsibility of Customer becomes impaired or
unsatisfactory in Toshiba’s judgment, or if Customer otherwise breaches any of
the terms and conditions of this Agreement, then Toshiba may, without prior
notice or demand, defer shipments, cancel

 

44

--------------------------------------------------------------------------------


 

the balance of the order, suspend performance of any obligation (including
without limitation, all obligations set forth under Limited Warranty And Remedy
above), and/or take immediate possession of the Equipment delivered, until the
full purchase price of the Equipment is paid by Customer or, at Toshiba’s
discretion, until security satisfactory to Toshiba is given by Customer.  Any
costs incurred by Toshiba as a result of suspending performance or repossession
or collection will be payable by Customer. Toshiba may sell repossessed
Equipment with proceeds to be applied to unpaid balance and expenses incurred in
sale, repossession and collection. Customer will pay any remaining deficiency. 
Toshiba may exercise any other rights available to it by law.

 

13.                               EXCUSED PERFORMANCES. Neither party will be
liable to the other for non-performance or delay in performance resulting
directly or indirectly from any occurrences beyond such party’s control,
including without limitation, strikes or other labor troubles, acts of God, war,
accidents, fires, floods, other catastrophes, inclement weather, transportation,
unavailability of materials and labor, delays caused by suppliers, or laws,
regulations, or acts of any governmental agency.

 

14.                               SOFTWARE.  All rights and interest in any
software that may be furnished under this Agreement, and any updates and
enhancements to it, will remain the property of Toshiba or its licensors.  Such
software is being furnished to Customer under a non-exclusive license.  Customer
will not, or allow others to reverse-engineer, disassemble, decompile, modify,
copy, reproduce, or transcribe the software nor use it to create derivative
works, nor allow third parties to use the same without Toshiba’s prior written
consent.  All rights, title and interest to the Software not expressly granted
to you will remain the property of Toshiba or its licensors.  Customer may not
sublicense, loan, lease, distribute, assign or otherwise transfer any Software
or copies thereof, in whole or in part, or otherwise make any Software available
to third parties or allow third parties to use of the Software without the
written consent of Toshiba or, if such Software is owned by a licensor to
Toshiba, such licensor.  Upon Toshiba’s request, Customer will execute an
End-User Software License Contract, in a form to be mutually agreed between the
parties.

 

15.                               CANCELLATION.  Customer may not cancel the
order subject to this Agreement except with Toshiba’s prior written consent. In
the event of such cancellation, Toshiba will be entitled to recover any and all
damages suffered by it caused by the cancellation as allowed by law, but in no
event less than an amount equal to * * * of the purchase price for a restocking
charge.

 

16.                               ASSIGNMENT. Neither party may assign any of
its obligations under this Agreement without the prior written consent of the
other party.

 

17.                               EXPORT REGULATIONS.  This Agreement involves
products, and/or technical data that may be controlled under the U.S. Export
Administration Regulations and may be subject to the approval of the U.S.
Department of Commerce prior to export.  Any export or re-export by Customer,
directly or indirectly, in contravention of such Regulations is prohibited.

 

18.                               ENTIRE AGREEMENT.  This quotation contains the
entire agreement between the parties and supersedes all prior and
contemporaneous agreements between the parties, whether oral or written,
relating to its subject matter, including, without limitation, all different or
additional terms and conditions which may be contained in Customer’s bid
documents, purchase order or any other documents furnished by Customer. The
provisions of this Agreement may not be modified unless in writing and executed
by both parties.

 

19.                               U.S. GOVERNMENT RIGHTS.  The Software is
provided with Restricted Rights.  Use, duplication or disclosure by the U.S.
government is subject to restrictions as set forth in (a) this Agreement
pursuant to DFARs 227.7202-3(a); (b) subparagraph (c)(1)(i) of the Rights in
Technical Data and Computer Software clause at DFARs 252.227-7013; or (c) the
Commercial Computer Software Restricted Rights clause at FAR 52.227-110
subdivision (c)(1) and (2), as applicable.

 

* * * Confidential Treatment has been requested, the portion indicated has been
redacted and the redacted portion has been separately filed with the Securities
and Exchange Commission.

 

45

--------------------------------------------------------------------------------


 

VITAL IMAGES, INC. AND TOSHIBA MEDICAL SYSTEMS CORPORATION

MARKETING AND DISTRIBUTION AGREEMENT

 

EXHIBIT K

U.S., INSTALLATION, EDUCATION AND SERVICE

 

 

Here is the go to market strategy that lists the different configurations that
ViTAL and TAMS will provide to our mutual customers:

 

A.                                   One CT with One ViTAL Workstation

B.                                     ViTALConnect, as an added option to
configuration A.

C.                                     One CT with One ViTAL Enterprise — Full
configuration (expandable to ViTAL Enterprise)

D.                                    Aquilion ONE with Vitrea fX

 

Here are the respective responsibilities for each configuration

 

Configuration

 

HW
Procurement

 

Installation/Deployment

 

Education

 

Actual Support

 

Who owns
contract

 

A

 

T*

 

T

 

V**

 

V

 

T

 

B

 

T

 

V

 

V

 

V

 

V

 

C

 

T

 

V

 

V

 

V

 

V

 

D

 

T

 

T

 

V

 

V

 

T

 

 

--------------------------------------------------------------------------------

* TAMS

** ViTAL Images

 

Actual Support includes first and second level.

 

46

--------------------------------------------------------------------------------